Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 1 of 60




             EXHIBIT A
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 2 of 60




 1   Robert A. Weikert (Bar No. 121146)
     rweikert@nixonpeabody.com                                                                              Field Code Changed
 2   Dawn N. Valentine (Bar No. 206486)
     dvalentine@nixonpeabody.com                                                                            Field Code Changed
 3   NIXON PEABODY LLP
     One Embarcadero Center
 4   San Francisco, California 94111-3600
     Tel: (415) 984-8200
 5   Fax: (415) 984-8300

 6   David L. May (appearance pro hac vice)
     dmay@nixonpeabody.com                                                                                  Field Code Changed
 7   Jennette E. Wiser (appearance pro hac vice)
     jwiser@nixonpeabody.com                                                                                Field Code Changed
 8   NIXON PEABODY LLP
     799 9th Street NW
 9   Washington, DC 20001-4501
     Tel: (202) 585-8000
10   Fax: (202) 585-8080

11   Jason T. Kunze (appearance pro hac vice)
     jkunze@nixonpeabody.com
12   NIXON PEABODY LLP
     70 West Madison Street, 35th Floor
13   Chicago, IL 60602
     Tel: (312) 977-4400
14   Fax: (312) 977-4405

15   Attorneys for Stardock Systems, Inc.

16                               UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA

18                                          OAKLAND DIVISION

19   STARDOCK SYSTEMS, INC.,                       Case No.: 4:17-cv-07025-SBA
20                         Plaintiff,              FOURTHTHIRD AMENDED COMPLAINT
                                                   FOR TRADEMARK INFRINGEMENT UNDER
21          vs.                                    THE LANHAM ACT; COUNTERFEITING
                                                   UNDER THE LANHAM ACT; UNFAIR
22   PAUL REICHE III and ROBERT                    COMPETITION AND FALSE DESIGNATION
     FREDERICK FORD,                               OF ORIGIN UNDER THE LANHAM ACT;
23                                                 FALSE ADVERTISING UNDER THE
                           Defendants.             LANHAM ACT AND CALIFORNIA STATE
24                                                 LAW; TRADEMARK DILUTION UNDER THE
                                                   LANHAM ACT; COPYRIGHT
25                                                 INFRINGEMENT UNDER THE COPYRIGHT
                                                   ACT; SUBMISSION OF FALSE DMCA
26                                                 NOTICES UNDER THE COPYRIGHT ACT;
                                                   DECLARATORY JUDGMENT REGARDING
27                                                 OWNERSHIP OF COPYRIGHTS UNDER THE
28
                                   FOURTHTHIRD AMENDED COMPLAINT
                                                                                 Case No. 17-cv-07025-SBA
                 Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 3 of 60




 1                                               COPYRIGHT ACT; TRADEMARK
                                                 INFRINGEMENT AND UNFAIR
 2                                               COMPETITION UNDER CALIFORNIA
                                                 COMMON LAW; CONTRIBUTORY
 3                                               TRADEMARK INFRINGEMENT UNDER
                                                 CALIFORNIA COMMON LAW; TORTIOUS
 4                                               INTERFERENCE WITH PROSPECTIVE
                                                 ECONOMIC ADVANTAGE UNDER
 5                                               CALIFORNIA COMMON LAW; TORTIOUS
                                                 INTERFERENCE WITH CONTRACTUAL
 6                                               RELATIONS UNDER CALIFORNIA
                                                 COMMON LAW; AND DECLARATORY
 7                                               JUDGMENT REGARDING OWNERSHIP OF
                                                 TRADEMARKS UNDER THE LANHAM ACT
 8
                                                 DEMAND FOR JURY TRIAL
 9
     AND RELATED COUNTERCLAIM
10

11          1.     Plaintiff Stardock Systems, Inc. (“Plaintiff” or “Stardock”), by its undersigned

12   attorneys, brings this complaint against Defendant Paul Reiche III (“Reiche”) and Defendant

13   Robert Frederick Ford (“Ford”) (collectively, “Defendants” or “Reiche and Ford”), for

14   trademark infringement, counterfeiting, unfair competition and false designation of origin, false

15   advertising, trademark dilution and declaratory judgment regarding ownership of trademarks

16   under the Lanham Act, 15 U.S.C. §§ 1051 et seq., copyright infringement, submission of false

17   DMCA notices, and declaratory judgment regarding ownership of copyrights under the Copyright

18   Act of 1976, 17 U.S.C. §§ 101 et seq., and trademark infringement and unfair competition,

19   contributory trademark infringement and tortious interference with prospective economic

20   advantage and contractual relations under California common law.

21                                  JURISDICTION AND VENUE
22
            2.     This Court has subject matter jurisdiction over Stardock’s claims pursuant to 15
23
     U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a) because these claims arise under the Lanham
24
     Act, 15 U.S.C. §§ 1114, 1116, 1125(a) and 1125(c) and the Copyright Act, 17 U.S.C. §§ 201,
25
     501(a) and 512. In addition, supplemental jurisdiction over the related state law claims is
26

27   conferred upon this Court by 28 U.S.C. § 1367(a).
                                                  -2-
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                   Case No. 17-cv-07025-SBA
                  Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 4 of 60




 1           3.      This Court has personal jurisdiction over Defendants because, upon information
 2   and belief, Defendants have regularly transacted, and continue to transact, business in this State;
 3
     contract to supply goods and/or services in this State; are causing tortious injury by an act in this
 4
     State; and are causing tortious injury in this State by an act outside this State where they regularly
 5
     do or solicit business, engage in other persistent courses of conduct and/or derive substantial
 6

 7   revenue from goods used or consumed, or services rendered, in this State.

 8           4.      Defendants, upon information and belief, are residents of this State and otherwise,

 9   have sufficient minimum contacts with this State, through at least the promotion, advertising,
10
     marketing, offering for sale and/or sale of the Ghosts of the Precursors Game (as defined infra)
11
     and/or the Classic Star Control Games (as defined infra) within this State, such that this Court has
12
     personal jurisdiction over Defendants.
13
             5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a
14

15   substantial part of the acts complained of herein occurred in this judicial district and Defendants

16   are subject to personal jurisdiction in this judicial district.
17                                    INTRADISTRICT ASSIGNMENT
18
             6.      A substantial part of the events and omissions giving rise to the claims in this case
19
     occurred at least in the County of Marin, including but not limited to the marketing and
20
     promotion of Defendants’ Ghosts of the Precursors Game, the offering for sale and/or sale of the
21

22   Classic Star Control Games and the use of Stardock’s STAR CONTROL mark and other marks

23   that are associated with the goodwill and reputation of the Stardock Marks (as defined infra) and

24   the Classic Star Control Games. Accordingly, assignment to the San Francisco Division is proper
25   pursuant to Civil L.R. 3-2(e).
26
                                                 THE PARTIES
27
                                                        -3-
28                                    FOURTH THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
                  Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 5 of 60




 1           7.     Plaintiff Stardock Systems Inc. is a Michigan corporation with a principal place of
 2   business at 15090 Beck Road Plymouth, Michigan 48170.
 3
             8.     Defendant Paul Reiche III is an individual with, upon information and belief, a last
 4
     known place of residence at 2533 Laguna Vista Drive, Novato, California 94945-1562.
 5
             9.     Defendant Robert Frederick Ford is an individual with, upon information and
 6

 7   belief, a last known place of residence at 730 Eucalyptus Avenue, Novato, California 94947-

 8   2835.

 9                                    FACTUAL BACKGROUND
10
                    The Development and Ownership of the Classic Star Control Games
11
             10.    On October 7, 1988, Accolade, Inc. (“Accolade”) and Reiche entered into a
12
     license agreement pertaining to the development and publication of computer software programs
13
     (the “1988 Agreement”).
14

15           11.    In the 1988 Agreement, Reiche purported to grant Accolade the exclusive license

16   “to modify, duplicate, produce, package, promote, market, display, distribute, license, and
17   sublicense the computer software programs.” Reiche represented to Accolade that he alone, as
18
     the Developer referenced in the 1988 Agreement, was the owner of the computer software
19
     programs purported to be licensed.
20
             12.    In 1990, under the terms of the 1988 Agreement, Accolade developed and
21

22   published Star Control, a science fiction video game focused on space combat and featuring

23   space ship characters, aliens and other graphics (hereinafter “Star Control I”). Despite Reiche’s

24   representations in the 1988 Agreement that he alone owned the copyrights purported to be
25   licensed, upon information and belief, Reiche did not own any such copyrights.               Instead,
26
     numerous authors, other than Reiche and Ford, were involved in the development of Star Control
27
                                                    -4-
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
               Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 6 of 60




 1   I. Any copyrights arising from these authors’ contributions belonged to and were (and are likely
 2   still) owned by them individually.
 3
            13.     Later, in 1992, Accolade developed and published Star Control II: The Ur-Quan
 4
     Masters, a sequel to Star Control I under the 1988 Agreement, and incorporating new characters,
 5
     space ships and alien races (hereinafter “Star Control II”). Despite Reiche’s representations in
 6

 7   the 1988 Agreement that he alone owned the copyrights purported to be licensed, upon

 8   information and belief, Reiche did not own any such copyrights. Instead, numerous authors,

 9   other than Reiche and Ford, were involved in the development of Star Control II. Any copyrights
10
     arising from these authors’ contributions belonged to and were (and are likely still) owned by
11
     them individually.
12
            14.     Subsequently, in 1996, Accolade published Star Control III, a sequel to Star
13
     Control II under the 1988 Agreement (hereinafter “Star Control III”). Upon information and
14

15   belief, Reiche and Ford were offered the right of first refusal to help develop Star Control III but

16   declined to participate and were not otherwise involved in the creation of the game.
17          15.     Star Control I, Star Control II, and Star Control III are collectively hereinafter
18
     referred to as the “Classic Star Control Games.”
19
            16.     Upon information and belief, pursuant to the 1988 Agreement, Accolade held the
20
     exclusive license to, inter alia, market, distribute and sell the Classic Star Control Games in
21

22   exchange for the payment of certain royalties to Reiche.

23          17.     Separate from the license grant, as defined in the 1988 Agreement, the 1988

24   Agreement also provided to Accolade the sole and exclusive right to create computer software
25   programs based on or derived from any characters, themes, settings or plot lines from the Classic
26

27
                                                    -5-
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
                 Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 7 of 60




 1   Star Control Games and any translation, port or adaptation of the Classic Star Control Games in
 2   exchange for the payment of certain royalties to Reiche.
 3
               18.   Also, pursuant to the 1988 Agreement, Accolade was the owner of the title,
 4
     packaging concept, and packaging design in and to the Classic Star Control Games and any and
 5
     all trademarks and other intellectual property rights adopted and used by Accolade in the
 6

 7   marketing and publishing thereof, including but not limited to product names/titles, sub-

 8   names/titles, cover art, characters (e.g., aliens), alien race names, characters names, spaceship

 9   names and spaceship designs, which include but are not limited to the following marks: STAR
10
     CONTROL, THE UR-QUAN MASTERS, PRECURSORS, FRUNGY, SUPER MELEE, ORZ,
11
     UR-QUAN, SYREEN, SPATHI, ANDROSYNTH, CHENJESU, ILWRATH, PKUNK,
12
     ARILOU, VUX, MELNORME, YEHAT, TAALO, DNYARRI, FWIFFO, CHMMR, DRUUGE,
13
     CRIMSON CORPORATION, and any and all marks associated therewith; and all copyrights and
14

15   proprietary rights in the derivative works and derivative products other than those purported to be

16   owned by Reiche (collectively the “Accolade Star Control IP”).
17             19.   Specifically, Paragraph 11.5 of the 1988 Agreement provides that “Any
18
     trademarks adopted and used by Publisher in the marketing of the Work, Derivative Works, and
19
     Derivative Products are the sole property of Publisher… Developer understands and agrees that
20
     it may not use the trademarks of Publisher in any way without permission of Publisher.
21

22   Developer further understands and acknowledges that Developer acquires no rights to such

23   trademarks by Publisher’s use thereof in connection with the Work or any Derivative Works or

24   Derivative Products, and that Publisher is free to use any such trademarks in connection with
25   another work or product at any time before or after the term of this Agreement.” (Emphasis
26
     added).
27
                                                    -6-
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
               Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 8 of 60




1           20.     Paragraph 11.4 of the 1988 Agreement further provides that “Publisher shall be
2    the owner of the copyright and all other proprietary rights in all Derivative Works by Publisher
3
     and Derivative Products, subject to Developer’s copyright in the Work and all Derivative Works
4
     by Developer” and “Publisher shall be the owner of the title, packaging concept and packaging
5
     design for the Work and Derivative Works.” (Emphasis added). The 1988 Agreement is clear that
6

7    except for any copyrights attributable to Reiche’s authorship, which, upon information and belief,

8    are either non-existent or insubstantial, the copyrights are to be owned by Publisher.            The

9    copyrights of Publisher in the Classic Star Control Games pursuant to the 1988 Agreement are
10
     hereinafter referred to as the “Star Control Copyrights”.
11
            21.     Based on the language of the 1988 Agreement, as presented in Paragraphs 19 and
12
     20 above, Accolade, for example, and without limitation, was the owner of the trademarks and
13
     copyrights used and incorporated in the Classic Star Control Games, including, without
14

15   limitation, the Star Control II cover and box art, as depicted below:

16

17

18

19

20

21

22

23

24

25

26

27
                                                     -7-
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 9 of 60




 1          22.    This fact is further supported by the documents recently produced by Reiche and
 2   Ford during discovery, which evidence that Reiche provided Accolade with suggestions for
 3
     possible third-party artists (not including Ford) to illustrate and design the cover art for Star
 4
     Control II and establish that Reiche did not author the Star Control II cover art. A true and
 5
     correct copy of a representative sample of the documents produced by Reiche referencing the
 6

 7   foregoing is attached hereto and incorporated herein by reference as Exhibit A.

 8          23.    Additionally, pursuant to the provisions of Paragraph 11.4 of the 1988 Agreement,

 9   Accolade was the owner of the trademarks and copyrights used and incorporated in the user
10
     manuals for the Classic Star Control Games, as the manuals were used in the advertising and
11
     marketing of the Classic Star Control Games and distributed as part of the game packaging. True
12
     and correct copies of the manuals for the Classic Star Control Games are attached hereto and
13
     incorporated herein by reference as Exhibit B.
14

15          24.    In fact, correspondence between Reiche and Accolade during the development and

16   production of Star Control I, in or around 1990, confirms that Accolade paid for and owned the
17   illustrations and other artwork incorporated in the Star Control I manual. Such correspondence
18
     also made it clear that the original author of the illustrations or artwork (which notably was not
19
     Reiche or Ford) would retain the right to use the material for self-promotion. A true and correct
20
     copy of the relevant correspondence between Reiche and Accolade is attached hereto and
21

22   incorporated herein by reference as Exhibit C.

23          25.    On November 19, 1993, Accolade and Reiche entered into Addendum No. 1 to the

24   1988 Agreement in which Accolade granted Reiche the right and license to use and modify Star
25   Control II to create a 3DO console version of the game.          The Addendum acknowledged
26
     Accolade’s ownership of the trademarks in “Star Control” and “Star Control II”. In particular,
27
                                                      -8-
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 10 of 60




 1   Paragraph 2.4 of Addendum No. 1 reads, in part, as follows: “Publisher hereby grants Developer
 2   the right and license to sell the 3DO Version under the name “Star Control” or “Star Control II”
 3
     and to use Publisher’s trademarks in “Star Control” and “Star Control II” in connection with
 4
     the sale and marketing of the 3DO Version, and Developer may sublicense such right and license
 5
     to Crystal. Developer (or its sublicensee) shall include attribution to Publisher as the owner of
 6

 7   the “Star Control” trademark.        In order to protect Publisher’s rights in such trademarks,

 8   Developer (or its sublicensee) shall obtain Publisher’s approval of any such use of the

 9   trademarks….” (Emphasis added).
10
            26.     On February 1, 1995, Accolade and Reiche entered into Addendum No. 2 to the
11
     1988 Agreement for the development and publication of Star Control III.                The Addendum
12
     confirms that Star Control III was developed by Accolade without the involvement of Reiche.
13
            27.     On April 1, 1988, Accolade and Reiche entered into Addendum No. 3 to the 1988
14

15   Agreement for the development and publishing of new versions and sequels to the Classic Star

16   Control Games by Accolade. Notably, the Addendum defines “Reiche Intellectual Property” as
17   “the copyright and other intellectual property rights (excluding trademarks) owned by Reiche, as
18
     set forth in the Agreement and Addenda Nos. 1 and 2 to the Agreement….” (Emphasis added).
19
            28.     In or around 1999, Atari, Inc. (“Atari”) acquired Accolade, thereby assuming all
20
     rights and obligations under the 1988 Agreement, including all rights to the Accolade Star
21

22   Control IP, including but not limited to any and all trademarks and other intellectual property

23   rights adopted and used by Accolade in the marketing and publication of the Classic Star Control

24   Games (which includes, but is not limited to, the Stardock Marks that consist of, but are not
25   limited to, the product names/titles, sub-names/titles, cover art, characters (e.g., aliens), alien race
26
     names, characters names, spaceship names and spaceship designs within the Classic Star Control
27
                                                      -9-
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                         Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 11 of 60




 1   Games including but not limited to, the following marks: STAR CONTROL, THE UR-QUAN
 2   MASTERS, PRECURSORS, FRUNGY, SUPER MELEE, ORZ, UR-QUAN, SYREEN,
 3
     SPATHI, ANDROSYNTH, CHENJESU, ILWRATH, PKUNK, ARILOU, VUX, MELNORME,
 4
     YEHAT, TAALO, DNYARRI, FWIFFO, CHMMR, DRUUGE, CRIMSON CORPORATION,
 5
     and any and all marks associated therewith), the Star Control Copyrights, and publishing rights to
 6

 7   the Classic Star Control Games.

 8           29.     In or around 2013, Atari filed for bankruptcy. During the sale of its assets, Atari

 9   represented that it owned the Star Control Franchise (as set forth in the Bankruptcy Court’s Order
10
     Authorizing the Sale of the Star Control Franchise and Granting Related Relief) and upon
11
     information and belief, actually owned the Star Control Franchise. At a duly noticed and properly
12
     conducted asset sale, Atari sold its entire ownership interest in the Star Control Franchise (i.e., all
13
     rights that it held in and to the Classic Star Control Games) to Stardock. At the conclusion of the
14

15   asset sale, all right, title and interest that Atari held in and to the Star Control Franchise, including

16   all intellectual property rights pursuant thereto, passed from Atari to Stardock (collectively, the
17   “Atari Star Control Assets”).
18
             30.     Pursuant to the asset sale, the 1988 Agreement, the Atari Star Control Assets
19
     including the Accolade Star Control IP as well as publishing rights to the Classic Star Control
20
     Games were assigned to Stardock via an asset purchase agreement and associated intellectual
21

22   property assignment between Stardock and Atari dated July 18, 2013 (hereinafter “Asset

23   Purchase Agreement”). A copy of the intellectual property assignment is attached hereto as

24   Exhibit D and is incorporated herein by reference. As a result of the Asset Purchase Agreement,
25   Stardock assumed all rights and obligations under the 1988 Agreement.
26

27
                                                      - 10 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                         Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 12 of 60




 1           31.     Upon information and belief, Reiche and Ford had actual knowledge and notice
 2   that (i) Atari filed for bankruptcy and was a Chapter 11 debtor in possession, (ii) that Atari
 3
     intended to sell its assets pertaining to the Classic Star Control Games through a series of asset
 4
     sales to third parties and (iii) that Atari intended to sell all assets it held in the entire Star Control
 5
     Franchise.
 6

 7           32.     The Classic Star Control Games have become widely popular over the last couple

 8   of decades in the video game community and the Star Control brand has acquired valuable fame,

 9   reputation and goodwill among the purchasing public as result.
10
       Stardock, the STAR CONTROL mark, the Stardock Marks and the Star Control Copyrights
11
             33.     Stardock is a preeminent software and video game development, distribution and
12
     publishing company founded in 1991 by Bradley Wardell and recognized for its successful
13
     computer games, including Galactic Civilizations, Sins of a Solar Empire, and Ashes of the
14

15   Singularity, to name a few.

16           34.     Upon information and belief, pursuant to the Asset Purchase Agreement, Stardock
17   owns all rights in and to the Atari Star Control Assets, which include but are not limited to the
18
     Stardock Marks and any other trademarks originally adopted and used by Accolade and Atari in
19
     the marketing and publishing of the Classic Star Control Games (including but not limited to
20
     product names/titles, sub-names/titles, cover art, characters (e.g., aliens), alien race names,
21

22   characters names, spaceship names and spaceship designs), as well as the Star Control

23   Copyrights.

24           35.     In particular, Stardock is the owner of U.S. Trademark Registration No. 2,046,036
25   for the mark STAR CONTROL in connection with computer game software, and manuals
26
     supplied as a unit therewith in Class 28 (the “Star Control Trademark Registration”). Copies
27
                                                       - 11 -
28                                   FOURTH THIRD AMENDED COMPLAINT
                                                                                          Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 13 of 60




 1   of the United States Patent and Trademark Office (“USPTO”) status report and registration
 2   certificate for the Star Control Trademark Registration are attached hereto and incorporated
 3
     herein by reference as Exhibit E.
 4
            36.     The Star Control Trademark Registration is valid, subsisting, in full force and
 5
     effect, and incontestable under U.S. Trademark Act Section 15 (37 U.S.C. § 1058(a)(1)) as
 6

 7   evidenced by the Notice of Acceptance and Acknowledgment attached hereto and incorporated

 8   herein by reference as Exhibit F.

 9          37.     Stardock is also the owner of U.S. Trademark Application Serial No. 87/807,839
10
     for the mark STAR CONTROL in connection with Computer games; Computer game software;
11
     Video games in Class 9 and U.S. Trademark Application Serial No. 87/697,919 for the mark
12
     STAR CONTROL in connection with Entertainment services, namely, providing on-line
13
     computer games; providing online information via the Internet and other computer and electronic
14

15   communication networks on the subjects of computer games and computer game software in

16   Class 41 (collectively, the “STAR CONTROL Trademark Applications”).
17          38.     Stardock has continuously used the STAR CONTROL mark in commerce in the
18
     United States since its acquisition of the Atari Star Control Assets by offering for sale and selling
19
     the Classic Star Control Games and marketing and promoting Stardock’s Origins Game (as
20
     defined infra) under the STAR CONTROL mark.
21

22          39.      The STAR CONTROL mark has obtained valuable fame, reputation and goodwill

23   as a result of the success of the Classic Star Control Games since their release by Accolade and

24   continued distribution by Atari and Stardock. As the owner of the STAR CONTROL mark, the
25   rights inuring from the STAR CONTROL mark’s reputation and goodwill are also attributable to
26
     Stardock.
27
                                                    - 12 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 14 of 60




 1          40.     Upon information and belief, Stardock is also the owner of all right, title and
 2   interest in and to the mark THE UR-QUAN MASTERS used in connection with Star Control II,
 3
     originally marketed and published by Accolade, and later published by Atari and Stardock.
 4
     Stardock is also the owner of U.S. Trademark Application Serial No. 87/720,654 for the mark
 5
     THE UR-QUAN MASTERS for use in connection with Computer games; Computer game
 6

 7   programs; Video games software; Video game programs in Class 9 and Entertainment services,

 8   namely, providing an on-line computer game; Entertainment services, namely, providing a

 9   website for online management of personal computer game software; providing online
10
     information via the Internet and other computer and electronic communication networks on the
11
     subjects of computer games and software in Class 41 (herein referred to as “THE UR-QUAN
12
     MASTERS Application”).            Screenshots and/or images showing use of THE UR-QUAN
13
     MASTERS mark in connection with the Classic Star Control Games are attached hereto as
14

15   Exhibit G.

16          41.     Further, Stardock is the owner of all right, title and interest in and to any and all
17   other trademarks, including but not limited to the Stardock Marks which include, but are not
18
     limited to, the product names/titles, sub-names/titles, cover art, characters (e.g., aliens), alien race
19
     names, characters names, spaceship names and spaceship designs, originally adopted and used by
20
     Accolade, Atari and Stardock in the marketing and publishing of the Classic Star Control Games,
21

22   such as PRECURSORS, FRUNGY, SUPER MELEE, ORZ, UR-QUAN, SYREEN, SPATHI,

23   ANDROSYNTH, CHENJESU, ILWRATH, PKUNK, ARILOU, VUX, MELNORME, YEHAT,

24   TAALO, DNYARRI, FWIFFO, CHMMR, DRUUGE CRIMSON CORPORATION, and any and
25   all marks associated therewith.
26

27
                                                      - 13 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                         Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 15 of 60




 1          42.     Stardock is also the owner of the trademark applications for several of the alien
 2   names/races/species and other terminology from the Classic Star Control Games under the
 3
     following U.S. Trademark Applications: Serial No. 87/662,697 for the mark SUPER MELEE,
 4
     Serial No. 87/810,480 for the mark ORZ, Serial No. 87/810, 484 for the mark UR-QUAN, Serial
 5
     No. 87/810, 486 for the mark SYREEN, Serial No. 87/810,492 for the mark SPATHI, Serial No.
 6

 7   87/810,495 for the mark ANDROSYNTH, Serial No. 87/810,499 for the mark CHENJESU,

 8   Serial No. 87/810,502 for the mark ILWRATH, Serial No. 87/810,516 for the mark PKUNK,

 9   Serial No. 87/810,518 for the mark ARILOU, Serial No. 87/810,526 for the mark VUX, Serial
10
     No. 87/810,528 for the mark MELNORME, Serial No. 87/825,741 for the mark YEHAT, Serial
11
     No. 87/877,907 for the mark TAALO, Serial No. 87/877,969 for the mark DNYARRI, Serial No.
12
     88/016,354 for the mark FWIFFO, Serial No. 88/033,532 for the mark CHMMR, Serial No.
13
     88/033,544 for the mark DRUUGE, and Serial No. 88/016,293 for the mark CRIMSON
14

15   CORPORATION in connection with goods and services in Class 9 and Class 41 (collectively,

16   with the STAR CONTROL Trademark Applications, the “Stardock TM Applications”).
17          43.     The USPTO has examined most of the Stardock TM Applications, and of those
18
     examined thus far (i.e., all but those applications for the marks FWIFFO, CHMMR and
19
     DRUUGE) has confirmed that there are no conflicting third party prior rights noted in the
20
     examination to be cited against Stardock’s federal registration of the marks.
21

22          44.     The STAR CONTROL mark, THE UR-QUAN MASTERS mark, the marks

23   referenced in the Stardock TM Applications and any other trademarks originally adopted and

24   used by Accolade, Atari and Stardock in the marketing and publishing of the Classic Star Control
25   Games (e.g., PRECURSORS and FRUNGY) are collectively hereinafter referred to as the
26
     “Stardock Marks”). Stardock has used the Stardock Marks in commerce in the United States
27
                                                    - 14 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 16 of 60




 1   since its acquisition of the Atari Star Control Assets by offering for sale and selling the Classic
 2   Star Control Games.
 3
            45.     The Stardock Marks have obtained valuable fame, reputation and goodwill as a
 4
     result of the success of the Classic Star Control Games since their release by Accolade and
 5
     continued distribution by Atari and their association with the STAR CONTROL mark. Stardock,
 6

 7   as the owner of such marks associated with the Classic Star Control Games, is also the owner of

 8   the rights inuring from the reputation and goodwill in the marks.

 9          46.     Stardock is also the owner of U.S. Copyright Registration No. PA 799-000 for the
10
     work titled “Star Control 3,” which covers the artwork embodied in Star Control III, namely, any
11
     and all audiovisual materials, computer programming, text, graphics in the game and
12
     accompanying materials and musical score (the “Registered Star Control Copyrights”). Copies
13
     of the registration certificate for the Registered Star Control Copyrights and the recordation of the
14

15   assignment with the Copyright Office is attached hereto and incorporated herein by reference as

16   Exhibit H.
17                             The Development of Stardock’s Origins Game
18
            47.     In or about 2013, shortly after its acquisition of the Atari Star Control Assets,
19
     Stardock decided to create a new game under its STAR CONTROL mark titled Star Control:
20
     Origins (“Stardock’s Origins Game”), as a successor to the Classic Star Control Games, and in
21

22   or about July 2013, Stardock offered Reiche and Ford the right of first refusal to collaborate in the

23   development of Stardock’s Origins Game.

24          48.     On July 23, 2013, in an email to Stardock, Reiche and Ford acknowledged that
25   Stardock owns the STAR CONTROL mark.
26

27
                                                    - 15 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 17 of 60




 1          49.     On or about September 16, 2013, Reiche and Ford refused Stardock’s offer to
 2   collaborate in the development of its new game.
 3
            50.     In response, on or about October 15, 2013, Stardock offered to transfer to Reiche
 4
     and Ford Stardock’s newly acquired rights to the Atari Star Control Assets and Classic Star
 5
     Control Games from Atari including, among other rights, all publishing rights for the Classic Star
 6

 7   Control Games, all code and assets for Star Control III, and the rights to the STAR CONTROL

 8   mark, for the price Stardock paid to acquire the rights, to which Reiche and Ford declined.

 9          51.     On or about October 25, 2013, Stardock further advised Reiche and Ford that it
10
     was preparing to substantially invest in the development of Stardock’s Origins Game, and offered
11
     Reiche and Ford another opportunity to purchase the Atari Star Control Assets.                    See
12
     communications between the Parties attached hereto and incorporated herein by reference as
13
     Exhibit I.
14

15          52.     On or about October 29, 2013, Reiche and Ford, again, refused Stardock’s offer to

16   purchase the Atari Star Control Assets at the same cost Stardock paid to acquire the rights from
17   Atari and to otherwise be involved in the development of Stardock’s Origins Game. See Exhibit
18
     I.
19
            53.     Throughout 2014 and the beginning of 2015, Stardock wrote to Reiche and Ford
20
     with updates on the creation of Stardock’s Origins Game and then on or about September 24,
21

22   2015, Stardock reached back out to Reiche and Ford to provide further updates on the progress of

23   Stardock’s Origins Game, advising that the game was in full production.

24          54.     On or about October 18, 2016, Stardock publicly announced its expected release of
25   Stardock’s Origins Game on its website. See a copy of Stardock’s press release attached hereto
26
     and incorporated herein by reference as Exhibit J.
27
                                                   - 16 -
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
             Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 18 of 60




 1          55.    On or about July 28, 2017, Stardock again contacted Reiche and Ford providing a
 2   status report on the release of Stardock’s Origins Game, updates with respect to certain features
 3
     of the game and, in light of the upcoming 25th anniversary of Star Control II in November 2017,
 4
     requested to interview Reiche and Ford about their alleged involvement with Star Control II.
 5
            56.    On or about August 1, 2017, Reiche and Ford replied to Stardock’s request for an
 6

 7   interview by declining the opportunity.

 8          57.    Throughout its communications with Reiche and Ford regarding the release of

 9   Stardock’s Origins Game beginning in 2013, Stardock continuously made its intentions clear that
10
     it preferred to collaborate with Reiche and Ford on the project and that Stardock’s Origins Game
11
     would be a successor to the Classic Star Control Games under the STAR CONTROL mark.
12
            58.    On or about November 16, 2017, Stardock released Star Control: Origins Fleet
13
     Battles (“Fleet Battles”) Beta 1, which is a feature of Stardock’s Origins Game, on its website.
14

15   See a copy of Stardock’s press release attached hereto and incorporated herein by reference as

16   Exhibit K.
17                            Reiche and Ford and Their Infringing Actions
18
            59.    Reiche and Ford are game designers and developers who often work together to
19
     create computer programs and games.
20
            60.    On or about October 9, 2017, just days before the announcement of the Fleet
21

22   Battles Beta 1, Reiche and Ford publicly announced their expected release of a new game titled

23   Ghosts of the Precursors (hereinafter the “Ghosts of the Precursors Game”).

24          61.    Despite having acknowledged Stardock’s ownership of the right, title and interest
25   in and to the STAR CONTROL mark, including the Star Control Trademark Registration, Reiche
26
     and Ford, without the authorization of Stardock, used the STAR CONTROL mark and Accolade
27
                                                   - 17 -
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                   Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 19 of 60




 1   Star Control IP, including but not limited to the Star Control II cover art, in the advertising and
 2   promotion of the Ghosts of the Precursors Game and specifically, promoted the game as the
 3
     “direct sequel” and “true sequel” to Star Control II. See a copy of Reiche’s and Ford’s press
 4
     release for the Ghosts of the Precursors Game attached hereto and incorporated herein by
 5
     reference as Exhibit L.
 6

 7          62.     Also, Reiche and Ford, without the authorization of Stardock, have used images of

 8   the aliens and/or spaceships from Star Control II in the advertising and promotion of the Ghosts

 9   of the Precursors Game. See advertisements for the Ghosts of the Precursors Game by Reiche
10
     and Ford showing the unauthorized use of the aliens and/or spaceships from Star Control II
11
     attached hereto and incorporated herein by reference as Exhibit M.
12
            63.     Additionally, Reiche and Ford have used THE UR-QUAN MASTERS mark and
13
     other Stardock Marks, including but not limited to one or more of the marks filed under the
14

15   Stardock TM Applications, the mark PRECURSORS, the mark FRUNGY and/or marks

16   associated therewith, in the advertising, promotion, sale, offering for sale, marketing and/or
17   publication of the Classic Star Control Games, and in the advertising and promotion of the Ghosts
18
     of the Precursors Game, without the authorization of Stardock.
19
            64.     The announcement of the Ghosts of the Precursors Game was made despite Reiche
20
     and Ford knowing of Stardock’s ownership rights to the STAR CONTROL mark and the
21

22   Stardock Marks and the valuable fame, goodwill and reputation associated with the STAR

23   CONTROL mark and the Stardock Marks, and in spite of Stardock’s imminent plans to release

24   Stardock’s Origins Game.
25          65.     Upon information and belief, Reiche’s and Ford’s announcement of the expected
26
     release of the Ghosts of the Precursors Game was deliberately timed to be just prior to Stardock’s
27
                                                   - 18 -
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 20 of 60




 1   release of the Fleet Battles Beta 1, notwithstanding the fact that the 25th Anniversary of Star
 2   Control II was a month later and a far more opportune time to release an alleged “sequel” of the
 3
     game, and was made without any intention of beginning production or development of the Ghosts
 4
     of the Precursors Game within a reasonable time thereafter.
 5
            66.     Upon information and belief, at the time of Reiche’s and Ford’s announcement of
 6

 7   the Ghosts of the Precursors Game, no work whatsoever had been done on the game. And,

 8   discovery to date in this litigation confirms that (i) negligible work if any has been done in

 9   developing the game despite the fact that the announcement was made more than a year ago and
10
     (ii) Reiche and Ford have not produced any design documents, game summaries, or other
11
     documentary evidence of meaningful game development.
12
            67.     Moreover, as recently as May 2018, Reiche and Ford have admitted that they have
13
     not even commenced production of the game. Thus, contrary to their claim of wanting to
14

15   announce the game on the 25th Anniversary of Star Control (which again would have been

16   November 2017, only a month later), they chose to announce the virtually non-existent Ghosts of
17   the Precursors Game a month earlier and five (5) days before Stardock’s announcement of the
18
     release of the Fleet Battles Beta 1, due to their familiarity with Stardock’s marketing schedule for
19
     the game.
20
            68.     Upon information and belief, by announcing the Ghosts of the Precursors Game
21

22   just prior to the release of the Fleet Battles Beta 1, Reiche and Ford intended to diminish the

23   promotion and consumer excitement for Stardock’s Origins Game and cause confusion among the

24   general public as to the origin of the games, or as to whether Reiche and Ford are sponsored by,
25   affiliated with, or otherwise connected with Stardock. In essence, knowing that Stardock had
26

27
                                                    - 19 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
             Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 21 of 60




 1   been developing Stardock’s Origins Game, Reiche and Ford sought to preempt the benefits of
 2   Stardock being the first to announce the release of Stardock’s Origins Game.
 3
            69.    Upon information and belief, Reiche and Ford, recognizing the valuable fame,
 4
     reputation and goodwill associated with the STAR CONTROL mark and the Stardock Marks,
 5
     desired to associate their new Ghosts of the Precursors Game with such valuable fame, reputation
 6

 7   and goodwill associated with such marks. Since their announcement, Reiche and Ford have,

 8   without the authorization of Stardock, used the STAR CONTROL mark and/or the Stardock

 9   Marks to market, advertise and promote the Ghosts of the Precursors Game as the “direct sequel”
10
     or “true sequel” to Star Control II, thereby using Stardock’s STAR CONTROL mark and the
11
     Stardock Marks in the advertising and promotion of the Ghosts of the Precursors Game. A small
12
     sample of such false marketing claims by Reiche and Ford are attached hereto and incorporated
13
     herein by reference as Exhibit N.
14

15          70.    Reiche and Ford have, without the authorization of Stardock, also used the STAR

16   CONTROL mark within the hashtag “#starcontrol” in connection with their marketing,
17   advertising and promotion of the Ghosts of the Precursors Game. An example of Reiche and
18
     Ford using the #starcontrol hashtag is attached hereto and incorporated by reference as Exhibit O
19
     and depicted below.
20

21

22

23

24

25

26

27
                                                  - 20 -
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
             Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 22 of 60




1

2

3

4

5

6

7

8
            71.    Reiche and Ford, without the permission of Stardock, have advertised and
9

10   promoted the Ghosts of the Precursors Game as “Star Control: Ghosts of the Precursors” through

11   their official social media account. An example of Reiche and Ford using Star Control: Ghosts of

12   the Precursors” through their official social media account is attached hereto and incorporated by
13   reference as Exhibit P and depicted below.
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   - 21 -
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 23 of 60




1           72.     Reiche and Ford, without the authorization of Stardock, have further used the
2    #urquanmasters hashtag in connection with their marketing, advertising and promotion of the
3
     Ghosts of the Precursors Game, as shown in the image in Paragraph 76.
4
            73.     Reiche and Ford have, without the authorization of Stardock, also used cover art
5
     from the Classic Star Control Games, which is owned by Stardock pursuant to the Asset Purchase
6

7    Agreement, that prominently displays the STAR CONTROL mark, in the advertising and

8    promotion of the Ghosts of the Precursors Game. An example of Reiche and Ford using the

9    cover art is attached hereto and incorporated by reference as Exhibit Q and depicted below within
10
     which Stardock owns copyrights and trademark rights.
11

12

13

14

15

16

17

18

19          74.     In fact, from the start, Reiche and Ford have held out to the public that the
20
     goodwill and reputation associated with the STAR CONTROL mark and Star Control brand,
21
     contrary to well-established principles of U.S. trademark law, are attributed to them personally.
22
     For this reason, and despite Stardock’s many attempts to cooperate with Reiche and Ford to avoid
23
     a dispute, Stardock has been left with no choice but to protect its intellectual property and enforce
24

25   its rights against Reiche and Ford.

26

27
                                                    - 22 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
               Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 24 of 60




1             75.   Reiche and Ford have made it clear from the outset that they had no intention of
2    ceasing their use of the STAR CONTROL mark in connection with the marketing and promotion
3
     of the Ghosts of the Precursors Game, which has forced Stardock to file this action to prevent
4
     them from doing the same.
5
              76.   Also, Reiche and Ford have over the course of time and through the present
6

7    repeatedly held themselves out as the “creators” of Star Control I and Star Control II and Star

8    Control in general, especially in their marketing, advertising and promotion of the Ghosts of the

9    Precursors Game. Examples of Reiche and Ford referring to themselves as the “creators of Star
10
     Control” are attached hereto and incorporated herein by reference as Exhibit R and depicted
11
     below.
12

13

14

15

16

17

18

19            77.   Upon information and belief, and contrary to the common public understanding,
20
     Reiche and Ford are not the authors or creators of any copyrightable works in Star Control I or
21
     Star Control II and are not the owners the copyrights in and to Star Control I or Star Control II, as
22
     alleged in this litigation and as they represented and warranted in the 1988 Agreement, beyond
23

24   perhaps Ford’s alleged authorship of computer program code for Star Control II.

25            78.   Upon information and belief, Reiche engaged a number of individual authors or

26   artists, allegedly including Ford, to contribute to the creation of Star Control I and Star Control II
27
                                                     - 23 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 25 of 60




 1   without a contract or proper assignment of rights, and thus the ownership in and to such
 2   contributions remained with the individual authors or artists.
 3
            79.     Discovery in this case has revealed that many other individuals, other than Reiche
 4
     and Ford, authored and/or own most of, if not all, of the copyrights within Star Control I or Star
 5
     Control II (except perhaps for Ford’s alleged authorship of computer program code), but
 6

 7   nevertheless filed, and have been actively prosecuting, a counterclaim for copyright infringement

 8   despite their lack of ownership and knowing full well that they did not have any such rights.

 9          80.     For example, Reiche and Ford have produced communications between Reiche
10
     and Accolade evidencing that Reiche sought Accolade’s assistance in obtaining artwork from
11
     third-party artists to complete Star Control II. Noteworthy is the fact that such communications,
12
     as well as invoices produced by Reiche and Ford, clearly show that Accolade paid for such
13
     artwork to be created by third-party artists. True and correct copies of communications between
14

15   Reiche Accolade regarding obtaining third-party artwork and invoices for the artwork are

16   attached hereto and incorporated by reference as Exhibit S.
17          81.     Upon information and belief, Reiche and Ford have made, and are making, belated
18
     efforts to obtain the copyrights in and to Star Control I and Star Control II from the third-party
19
     artists and contributors.
20
            82.     Also, Reiche’s and Ford’s lack of rights, again which they were aware of when
21

22   their counterclaim was filed, is further supported by their December 2017-January 2018

23   communications with the U.S. Copyright Office during the examination of their registration for

24   Star Control II (U.S. Copyright Reg. No. PA 2-071-496), which show that Reiche and Ford were
25   unable to establish authorship or ownership of audio, visual and text aspects of Star Control II and
26
     thus were required to amend the application to remove Reiche as an author and limit the claim to
27
                                                    - 24 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 26 of 60




 1   Ford’s alleged contributions to the work, which are comprised only of computer program code. A
 2   true and correct copy of the communications with the Copyright Office is attached hereto as
 3
     Exhibit T.
 4
            83.     Further, the communications with the U.S. Copyright Office reveal that Reiche
 5
     and Ford did not submit the original source code for Star Control II with the application for
 6

 7   registration and, instead submitted an open-source derivative of the 3DO version of the code for

 8   the game, which is not the same as the original code, but nonetheless, claim ownership over the

 9   original source code for Star Control II rendering the registration seriously flawed, if not invalid.
10
            84.     Reiche’s and Ford’s ongoing representations that they are the “creators” of the
11
     Classic Star Control Games in connection with the promotion of a new game that they are calling
12
     the “direct sequel” and “true sequel” to Star Control II is false and misleading, and has been made
13
     in a willful attempt to deceive consumers into believing that their game has the legitimate
14

15   association to Star Control over Stardock’s Origins Game as well as an effort to dishonestly

16   benefit from the goodwill and reputation associated with the STAR CONTROL mark and the
17   Stardock Marks to which they have never had rights.
18
            85.     This at least 30-year long misrepresentation and false narrative that Reiche and
19
     Ford peddled to Accolade, Atari, and to fans of the Classic Star Control Games, has resulted in
20
     Reiche (who contracted with Accolade and was paid to develop the game despite never having
21

22   rights to what he purported to license to Accolade) effectively holding hostage whatever

23   copyrighted material that exists in Star Control II and preventing others (including the true

24   authors) from benefiting from it.
25          86.     In short, and by way of this fraud, Reiche and Ford have created a blatantly false
26
     narrative that they “owned” the Star Control copyrights when in fact they did not and do not.
27
                                                     - 25 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 27 of 60




 1          87.     As a point of fact, discovery has revealed that Reiche at least may not have ever
 2   owned any copyrights, common law rights or otherwise, in any of the Classic Star Control
 3
     Games.
 4
            88.     In addition, Stardock is informed and believes that Reiche and Ford used this false
 5
     narrative to enrich themselves when they purported to license their alleged copyrights to
 6

 7   Accolade for the development of Star Control III.

 8          89.     Additionally, on or about October 22, 2017, Stardock became aware that Reiche

 9   and Ford were, without Stardock’s permission, marketing, advertising, promoting, selling,
10
     offering for sale, distributing, supplying and/or causing or contributing to the sale and/or
11
     distribution of the Classic Star Control Games on GOG, pursuant to an agreement with GOG, in
12
     connection with the STAR CONTROL mark and the Stardock Marks and in violation of the Star
13
     Control Copyrights. See a recent posting on Reiche’s and Ford’s website attached hereto and
14

15   incorporated herein by reference as Exhibit U.

16          90.     Accordingly, on or about November 9, 2017, Stardock requested that Reiche and
17   Ford immediately cease all sales of the Classic Star Control Games on GOG, thereby putting
18
     Reiche and Ford on notice of their infringement of the STAR CONTROL mark and the Star
19
     Control Copyrights.
20
            91.     Even as recently as December 4, 2017, after being put on notice of their
21

22   infringement of the STAR CONTROL mark through the unauthorized sale of the Classic Star

23   Control Games on GOG, and in further blatant disregard of Stardock’s registered rights in the

24   STAR CONTROL mark, Reiche and Ford indicated to the public that they intend to continue to
25   violate Stardock’s rights in and to the STAR CONTROL mark by offering one or more of the
26
     Classic Star Control Games for free in the near future. See Exhibit U.
27
                                                      - 26 -
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
             Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 28 of 60




 1          92.    As one of the latest aspects of their carefully orchestrated plan and scheme to
 2   deceive and mislead the public by misrepresenting their alleged rights in the Classic Star Control
 3
     Games and promote the Ghosts of the Precursors Game, Reiche and Ford recently commenced a
 4
     “GoFundMe” campaign, the so-called “Frungy Defense Fund” (“Reiche’s and Ford’s
 5
     Campaign”). See https://www.gofundme.com/help-fred-amp-paul-save-the-                                     Field Code Changed
 6

 7   universe?member=333940, pages from which are attached hereto as Exhibit V.

 8          93.    Indeed, Reiche and Ford, both of whom are believed to be multi-millionaires and

 9   top executives of Toys for Bob, a major studio owned by Activision Publishing, Inc.
10
     (“Activision”), are shamelessly asking the public to fund their defense of this action and
11
     underwrite the resolution of a problem that they themselves created.
12
            94.    Upon information and belief, Reiche and Ford do not need any funding to support
13
     the litigation, including the prosecution of their ill-founded counterclaim against Stardock, the
14

15   primary purpose of Reiche’s and Ford’s Campaign is to promote the previously-discussed game,

16   which Reiche and Ford have again tentatively titled “Ghosts of the Precursors.”
17          95.    Upon information and belief, Reiche and Ford are now exploiting and taking
18
     advantage of the Star Control fans and community to fund a deceptive campaign to cancel
19
     Stardock’s rightfully owned trademarks and other intellectual property rights and interfere with
20
     and disrupt the potential success of Stardock’s Origins Game, a game that Stardock has spent four
21

22   years and over $10 million developing, all of which Reiche and Ford were fully aware of and to

23   which they never objected.

24          96.    In fact, upon information and belief, the funds raised from Reiche’s and Ford’s
25   Campaign have not been used to defend against this action but instead, have been used to support
26
     Reiche’s and Ford’s counterclaims against Stardock.
27
                                                   - 27 -
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
             Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 29 of 60




 1          97.    Despite having made no discernible progress on a game Defendants first
 2   “announced” nine months ago, and that was expressly timed, with ill- and bad-faith intent, to
 3
     coincide and interfere with Stardock’s announcement of its Origins Game, in connection with
 4
     their fundraising effort Defendants have asserted and advanced numerous falsehoods intended to
 5
     market and promote the Ghosts of the Precursors Game and denigrate Stardock’s Origins Game.
 6

 7          98.    These falsehoods include, but are not limited to, the following:

 8                 a.   Reiche’s and Ford’s misrepresentations and/or suggestions that they were and

 9                      are the sole creators of Star Control II and therefore own all protectable and
10
                        creative rights in Star Control II;
11
                   b. After more than a quarter-century of falsely claiming to “own” the Star Control
12
                        IP while simultaneously diminishing the contributions of the actual copyright
13
                        holders with dismissive descriptions such as “others helped in ‘various ways’”,
14

15                      Reiche and Ford are now using their Campaign to further perpetuate the

16                      falsehoods and in the process shamelessly con their misled and misinformed
17                      fan base out of money that Reiche and Ford do not need; and
18
                   c. The false claim that Stardock is seeking to prevent Reiche and Ford from
19
                        developing the Ghosts of the Precursors Game, which again is little more than
20
                        vapor ware, and “take” whatever rights, if any, Reiche and Ford truly own in
21

22                      Star Control II (or any of the Classic Star Control Games); again, the latter

23                      representation is belied by the fact that Reiche and Ford have for years

24                      perpetrated a myth on the public, and in particular the gaming world, with
25                      respect to their legal rights to Star Control II and the other Classic Star Control
26

27
                                                     - 28 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
             Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 30 of 60




 1                     Games. As set forth in this complaint, Stardock has requested only that Reiche
 2                     and Ford stop promoting their game as the sequel to Star Control.
 3
            99.    Reiche and Ford have promoted and continue to promote the Campaign on their
 4
     website, https://www.dogarandkazon.com/, linking to a webpage for Toys for Bob,                            Field Code Changed
 5
     http://www.mobygames.com/company/toys-for-bob-inc, that denotes Reiche’s and Ford’s alleged                Field Code Changed
 6

 7   “games” to include “Star Control: The Ur-Quan Masters,” and advertises the game using both the

 8   STAR CONTROL mark and cover art from Star Control II despite being aware that Toys for Bob

 9   was not involved in Star Control and that it was only Reiche who contracted as an individual with
10
     Accolade to deliver the game that Accolade branded as Star Control. Copies of the referenced
11
     webpages are attached hereto and incorporated by reference as Exhibit W.
12
            100.   Since the initiation of this litigation, Reiche and Ford have filed the following
13
     trademark applications with the USPTO relating to Star Control: U.S. Trademark Application No.
14

15   87/772,787 for the mark THE UR-QUAN MASTERS, U.S. Trademark Application No.

16   87/633,531 for the mark GHOSTS OF THE PRECURSORS, U.S. Trademark Application No.
17   87/879,067 for the mark PRECURSORS, U.S. Trademark Application No. 87878067 for the
18
     mark FRUNGY, and U.S. Trademark Application No. 87878093 for the mark FRUNGY GAMES
19
     (collectively, “Defendants’ Trademark Applications”). True and correct copies of the status
20
     records for Defendants’ Trademark Applications before the USPTO are attached hereto as Exhibit
21

22   X.

23          101.   As discussed herein, Stardock is the owner of all rights, title and interest in and to

24   the Stardock Marks, which includes, without limitation, product names/titles, sub-names/titles,
25   cover art, characters (e.g., aliens), alien race names, characters names, spaceship names and
26

27
                                                   - 29 -
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 31 of 60




 1   spaceship designs related to the Classic Star Control Games, such as the following marks: THE
 2   UR-QUAN MASTERS, GHOSTS OF THE PRECURSORS, PRECURSORS and FRUNGY.
 3
            102.    Thus, Defendants’ Trademark Applications are improper because Reiche and Ford
 4
     are not the rightful owners of these marks.
 5
            103.    Defendants’ Trademark Applications are also inappropriate and/or invalid for one
 6

 7   or more of the following reasons: (1) the marks incorporated in Defendants’ Trademark

 8   Applications are likely to be confused with one or more of the Stardock Marks; (2) Reiche and

 9   Ford did not have a bona fide intent to use the marks incorporated in Defendants’ Trademark
10
     Applications in connection with the identified goods/services as of the filing date; (3) Reiche and
11
     Ford have not used the marks incorporated in Defendants’ Trademark Applications as trademarks
12
     or service marks; (4) Reiche and Ford committed fraud on the USPTO by filing for marks for
13
     which they knew they were not the rightful owners at the time of filing the applications and
14

15   declaring to the USPTO that, among other things, “To the best of the signatory's knowledge and

16   belief, no other persons, except, if applicable, concurrent users, have the right to use the mark in
17   commerce, either in the identical form or in such near resemblance as to be likely, when used on
18
     or in connection with the goods/services of such other persons, to cause confusion or mistake, or
19
     to deceive”; (5) Defendants’ Trademark Applications were filed in the name of the wrong party;
20
     and/or (6) Reiche and Ford filed Defendants’ Trademark Applications in bad faith.
21

22          104.    In their Amended Counterclaim filed on July 16, 2018 (Dkt. 50), Reiche and Ford

23   falsely allege that they “are the rightful owners of THE UR-QUAN MASTERS mark” and “have

24   rights to use the names of aliens and features from the Classic Star Control Games, in the Ghosts
25   of the Precursors Game and other derivative works they may later develop” via their alleged use
26

27
                                                    - 30 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 32 of 60




 1   of THE UR-QUAN MASTERS mark and other Stardock Marks in the open source version of
 2   Star Control II.
 3
            105.    Upon information and belief, on August 1, 2002, Reiche and Ford released an
 4
     open source edition of the source code for the 3DO version of Star Control II, which was and is
 5
     still currently free to be used and redistributed by the public in a non-commercial context under a
 6

 7   GNU General Public License (“GPL”). A true and correct copy of the GPL is attached hereto as

 8   Exhibit Y. The content (i.e., voiceovers, dialogue, graphics, sounds, and music) released in

 9   connection with the source code was and is still currently also free to be used and redistributed
10
     under the terms of the Creative Commons Attribution-NonCommercial-ShareAlike 2.5 license
11
     (“CC License”). A true and correct copy of the CC License is attached hereto as Exhibit Z.
12
            106.    Upon information and belief, Reiche’s and Ford’s release of the open source
13
     edition of the source code for Star Control II under the GPL and CC License was unauthorized
14

15   and/or invalid because, as alleged herein, Reiche and Ford have failed to establish that they are

16   the lawful owners of the copyrights incorporated in Star Control II. Thus, the GPL and the CC
17   License are invalid and unenforceable, given that Reiche and Ford did not have the rights to
18
     license the copyrights within Star Control II, or otherwise, in the first place.
19
            107.    The purported GPL and CC License do not constitute a license of trademarks and
20
     pertain explicitly to the license of copyrightable code and other content in Star Control II. See
21

22   Exhibits Y and Z.

23          108.    Upon information and belief, Reiche and Ford did not obtain permission from

24   Accolade, Atari or Stardock to license the trademarks used within Star Control II and/or the other
25   Classic Star Control Games.
26

27
                                                     - 31 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                        Case No. 17-cv-07025-SBA
                Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 33 of 60




 1             109.   As such, Reiche’s and Ford’s release of the open source version of the source code
 2   for Star Control II constitutes indirect or contributory trademark infringement based on the further
 3
     distribution and dissemination of the open source version of the game by third-parties with
 4
     respect to any of the Stardock Marks used within the game.
 5
               110.   Alternatively, in the event that Reiche and Ford are able to prove that they did
 6

 7   have the rights to license the use of the trademarks within Star Control II in connection with the

 8   open source version of the game (which Stardock vehemently disputes), Reiche and Ford have,

 9   upon information and belief, failed to exercise any control over the open source version of the
10
     game and the marks used in connection therewith and have, therefore, abandoned any and all such
11
     rights.
12
               111.   Further, in the event that Reiche and Ford are able to prove that use of the
13
     Stardock Marks in connection with the open source version of Star Control II constitutes
14

15   trademark use by Reiche and Ford, any such use of the Stardock Marks by Reiche and Ford

16   would constitute trademark infringement of Stardock’s, and its predecessors in interest, prior
17   rights in and to the STAR CONTROL mark, THE UR-QUAN MASTERS mark and/or any and
18
     all other Stardock Marks used or incorporated in the game.
19
               112.   Given Reiche’s and Ford’s failure to exercise any control over the open source
20
     game and trademarks used therein, any purported, ongoing grant of trademark rights via the GPL,
21

22   CC License or other implicit license by Reiche and Ford is no more than a naked license and – to

23   the extent that it is determined that Reiche and Ford have offered any trademark license

24   pertaining to the open source game, the license is, therefore, non-existent, invalid and/or
25   unenforceable.
26

27
                                                    - 32 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
             Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 34 of 60




 1          113.   Prior to the release of Stardock’s Origins Game, Stardock published and
 2   distributed certain promotional and other material and content relating to Stardock’s Origins
 3
     Game, including but not limited to the Fleet Battles Beta, Star Control: Origins – Chenjesu
 4
     Content Pack, and Star Control: Origins – Arilou Content Pack, on well-known online game
 5
     distribution sites Valve Corporation d/b/a Steam (“Valve”) and GOG sp. z o.o. d/b/a GOG.com
 6

 7   (“GOG”).

 8          114.   On or about August 17, 2018, counsel for Reiche and Ford submitted a Notice of

 9   Copyright Infringement under the Digital Millennium Copyright Act (“DMCA”) (17 U.S.C. §
10
     512(c)(3)) to Valve (“DMCA Notice to Valve”) alleging, among other things, that (i) Reiche and
11
     Ford are the owners of U.S. Copyright Registration Nos. PA 2-071-496 and PA 2-107-340 for the
12
     works titled “Star Control II” and similar copyrights in Star Control 3 with respect to those
13
     materials present in “Star Control” and “Star Control II” that were incorporated in Star Control 3
14

15   and (ii) that Stardock’s Fleet Battles Beta, Star Control: Origins – Chenjesu Content Pack, and

16   Star Control: Origins – Arilou Content Pack (hereinafter, the “Stardock Pre-Origins Game
17   Content”) available on Valve infringe such purported copyrights. In their DMCA Notice to
18
     Valve, Reiche and Ford also requested that Valve remove the Stardock Pre-Origins Game
19
     Content. A true and correct copy of the DMCA Notice to Valve is attached hereto as Exhibit AA
20
     and incorporated herein by reference.
21

22          115.   Upon information and belief, and for the reasons already detailed in this complaint,

23   the allegations in the DMCA Notice to Valve are patently false and wholly comprised of

24   misrepresentations.
25          116.   On August 20, 2018, Valve informed Stardock of the DMCA Notice to Valve and
26
     advised that it temporarily removed the Stardock Pre-Origins Game Content from its site.
27
                                                   - 33 -
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
                 Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 35 of 60




 1          117.    On the same day, Stardock submitted a Counter-Notification under the DMCA (17
 2   U.S.C. § 512(g)(2)) to Valve advising that the DMCA Notice to Valve filed against the Stardock
 3
     Pre-Origins Game Content is inaccurate and affirming in good faith that the Stardock Pre-Origins
 4
     Game Content were removed due to mistake or misidentification of the material to be removed or
 5
     disabled.
 6

 7          118.    On or about August 21, 2018, counsel for Reiche and Ford submitted another

 8   Notice of Copyright Infringement under the DMCA (17 U.S.C. § 512(c)(3)) to GOG (“DMCA

 9   Notice to GOG”), alleging, among other things, that (i) Reiche and Ford are the owners of U.S.
10
     Copyright Registration Nos. PA 2-071-496 and PA 2-107-340 for the works titled “Star Control
11
     II” and similar copyrights in Star Control 3 with respect to those materials present in “Star
12
     Control” and “Star Control II” that were incorporated in Star Control 3 and (ii) that Stardock’s
13
     Fleet Battles Beta available on the GOG infringes such purported copyrights. In the DMCA
14

15   Notice to GOG, Reiche and Ford also requested that GOG remove the Fleet Battles Beta. A true

16   and correct copy of the DMCA Notice to GOG is attached hereto as Exhibit BB and incorporated
17   herein by reference.
18
            119.    Upon information and belief, and for the reasons already detailed in this complaint,
19
     the allegations in the DMCA Notice to GOG are patently false and wholly comprised of
20
     misrepresentations.
21

22          120.    On August 27, 2018, GOG informed Stardock of the DMCA Notice to GOG and

23   advised that it temporarily removed the Fleet Battles Beta from its site.

24          121.    On the same day, Stardock submitted a Counter-Notification under the DMCA (17
25   U.S.C. § 512(g)(2)) to GOG advising that the DMCA Notice to GOG filed against the Fleet
26

27
                                                    - 34 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 36 of 60




 1   Battles Beta is inaccurate and affirming in good faith that the Fleet Battles Beta was removed due
 2   to mistake or misidentification of the material to be removed or disabled.
 3
            122.    The DMCA Notice to Valve and the DMCA Notice to GOG are hereinafter
 4
     collectively referred to as the “DMCA Notices”.
 5
            123.    On information and belief, despite the DMCA Notices being false and consisting
 6

 7   solely of misrepresentations, Valve and GOG followed the DMCA procedures set forth in § 512

 8   of the Copyright Act and refrained from advertising and/or selling the Stardock Pre-Origins Game

 9   Content pending the disposition of this litigation.
10
            124.    In fact, as of the date of this complaint, Valve and Steam do not advertise and/or
11
     sell the Stardock Pre-Origins Game Content on their respective sites.
12
            125.    On information and belief, Reiche and Ford knowingly made false statements and
13
     misrepresentations in the DMCA Notices in bad faith and with the sole intention of disrupting the
14

15   potential success of the Stardock Pre-Origins Game Content and Stardock’s Origins Game.

16          126.    The removal of the Stardock Pre-Origins Game Content has and will continue to
17   cause severe and irreparable damage to the financial success of Stardock’s Origins Game, as well
18
     as to Stardock itself and its reputation and goodwill.
19
            127.    Further, upon information and belief, Valve is the largest online video game
20
     distribution platform worldwide, having over 150 million registered user accounts as of early
21

22   2018, and by unlawfully preventing Stardock from being able to distribute the Stardock Pre-

23   Origins Game Content, and potentially any other material or content associated with its Origins

24   Game on Valve, Reiche and Ford have caused, and will continue to cause, serious harm to
25   Stardock’s business and sales of the game.
26

27
                                                     - 35 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 37 of 60




 1           128.   Stardock is already engaged with several business partners for the advertising and
 2   promotion of Stardock’s Origins Game. The blocking of material or content associated with its
 3
     Origins Game as a result of the DMCA Notices or any future DMCA notices by Reiche and Ford,
 4
     has and will continue to permanently harm Stardock’s relationship with its current business
 5
     partners as well as prevent Stardock from potentially partnering with console publishers for the
 6

 7   distribution of the content.

 8           129.   Also, Stardock was relying on consumer feedback and reviews relating to the Fleet

 9   Battles Beta to make any necessary modifications to Stardock’s Origins Game before its release.
10
     However, as a result of the DMCA Notices, the Fleet Battles Beta was taken down prematurely
11
     and Stardock did not receive as much feedback as it would have received had the Fleet Battles
12
     Beta remained available on Valve and GOG. As such, Stardock was not able to make all of the
13
     adjustments to its Origins Game before its release. Upon information and belief, the takedown of
14

15   the Fleet Battles Beta and Stardock’s inability to make certain adjustments based on feedback it

16   would have received had the Fleet Battles Beta been available, has negatively impacted the sales
17   of Stardock’s Origins Games.
18
             130.   On September 20, 2018, Stardock released its Origins Game.
19
             131.   Upon information and belief, Reiche’s and Ford’s false DMCA Notices have and
20
     will continue to irreparably harm and negatively impact Stardock’s sales of Stardock’s Origins
21

22   Game.

23           132.   Upon information and belief, Reiche and Ford’s actions in these and other respects

24   have created actual and substantial confusion, mistake and/or deception among consumers in the
25   marketplace with respect to the source or origin of the Ghosts of the Precursors Game and
26
     Stardock’s Origins Game and have caused consumers, and will continue to cause consumers, to
27
                                                  - 36 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                   Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 38 of 60




 1   erroneously believe that the Ghosts of the Precursors Game is associated with the goodwill and
 2   reputation of the Classic Star Control Games and the STAR CONTROL mark and brand, and the
 3
     Stardock Marks, as exemplified by the consumer post within Exhibit CC hereto and incorporated
 4
     herein by reference.
 5
            133.    Upon information and belief, Reiche and Ford have intentionally and deliberately
 6

 7   tried to delegitimize Stardock’s Origins Game by using, at the very least, Stardock’s STAR

 8   CONTROL mark and the Stardock Marks without Stardock’s permission, and have diminished

 9   the success of Stardock’s Origins Game, thereby creating substantial and irreparable harm to
10
     Stardock.
11
            134.    Reiche and Ford’s actions as well as their false and misleading misrepresentations
12
     to consumers and the media have generated negative press and negative consumer reaction that
13
     has caused, and is continuing to cause, substantial and irreparable harm to Stardock, its
14

15   reputation, and the financial success of its Stardock’s Origins Game.

16          135.    By the same means, Reiche and Ford have also created conditions in the
17   marketplace by which Reiche and Ford have profited, and stand to further profit, from free-riding
18
     on the goodwill and reputation associated with the STAR CONTROL mark, the Stardock Marks
19
     and the Classic Star Control Games, from passing off the Classic Star Control Games as solely
20
     their own creation, and from having made publicly false and misleading statements to this effect.
21

22          136.    Reiche and Ford have long been aware of Stardock and its ownership in and to the

23   STAR CONTROL mark and the Stardock Marks as evidenced by the years of communications

24   between the Parties leading up to the release of Stardock’s New Star Control Game.
25          137.    Upon information and belief, other than perhaps via the 1988 Agreement (which
26
     Reiche and Ford contend has been terminated), Reiche and Ford do not have any relationship,
27
                                                   - 37 -
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
               Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 39 of 60




 1   affiliation and/or connection with Stardock, nor have they received Stardock’s permission to use
 2   the STAR CONTROL mark, the Stardock Marks, or any other marks or source identifying indicia
 3
     relating to the Classic Star Control Games owned by Stardock, in connection with any game or
 4
     program whatsoever.
 5
              138.   Upon information and belief, Reiche and Ford have taken the aforesaid actions
 6

 7   with the intent to trade on, and associate themselves with, the goodwill and reputation that is

 8   associated with Stardock’s STAR CONTROL mark, as well as the Stardock Marks, and to

 9   confuse actual and potential customers into believing that Reiche and Ford and the Ghosts of the
10
     Precursors Game is affiliated with, endorsed by, or is otherwise associated with Stardock, the
11
     Classic Star Control Games, the STAR CONTROL mark and/or the Stardock Marks.                      See
12
     examples of consumer confusion attached hereto and incorporated by reference as Exhibit DD.
13
              139.   Upon information and belief, Reiche and Ford are knowingly, intentionally, and
14

15   willfully infringing upon the STAR CONTROL mark and the Stardock Marks.

16            140.   Upon information and belief, Reiche and Ford have acted and continue to act with
17   full knowledge of Stardock’s prior rights in and to the STAR CONTROL mark and the Stardock
18
     Marks.
19
                                                 COUNT I
20                                        Trademark Infringement
                                            (15 U.S.C. § 1114(1))
21
              141.   Stardock specifically incorporates and references the allegations asserted in each
22
     of the preceding paragraphs, as if fully set forth herein.
23

24            142.   Stardock is the owner of the STAR CONTROL mark and the Star Control

25   Trademark Registration pursuant to the Asset Purchase Agreement and has continuously used the

26   STAR CONTROL mark as a source identifier in connection with its products and services,
27
                                                     - 38 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 40 of 60




 1   particularly in connection with the Classic Star Control Games and Stardock’s Origins Game, in
 2   interstate commerce within the United States and around the world.
 3
            143.    Without the authorization or consent of Stardock, Reiche and Ford were, or are
 4
     still currently, marketing, advertising, promoting, selling, offering for sale, distributing and/or
 5
     supplying goods and/or services, such as, the Ghosts of the Precursors Game, the Classic Star
 6

 7   Control Games and/or the open source version of Star Control II (to which they now allege to

 8   own rights), to the general public and/or to retailers or resellers in the United States using the

 9   STAR CONTROL mark and/or trademarks and designations that are confusingly similar to the
10
     STAR CONTROL mark.
11
            144.    Reiche’s and Ford’s use of the STAR CONTROL mark and/or confusingly similar
12
     designations thereto in connection with the marketing, advertising, promoting, selling, offering
13
     for sale, distributing and/or supplying goods and/or services, such as, the Ghosts of the Precursors
14

15   Game, the Classic Star Control Games and/or the open source version of Star Control II, is likely

16   to cause and has actually caused confusion, mistake, and deception among the general public as to
17   the origin of such goods and/or services, or as to whether Reiche and Ford is sponsored
18
     by/affiliated with, or otherwise connected to Stardock in violation of 15 U.S.C. § 1114(1).
19
            145.    By using the STAR CONTROL mark and/or confusingly similar marks or
20
     designations to the STAR CONTROL mark and by marketing, advertising, promoting, selling,
21

22   offering for sale, distributing and/or supplying goods and/or services, such as, the Ghosts of the

23   Precursors Game, the Classic Star Control Games and/or the open source version of Star Control

24   II, in connection with such marks, for profit and without Stardock’s authorization, Reiche and
25   Ford are depriving Stardock of its exclusive right to control, and benefit from, the STAR
26
     CONTROL mark. If permitted to continue, Reiche’s and Ford’s actions will nullify Stardock’s
27
                                                    - 39 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 41 of 60




 1   right to exclusive use of its the STAR CONTROL mark, free from infringement, and will have a
 2   substantial and adverse effect on Stardock’s existing and projected future interstate business of
 3
     marketing products and services identified by the STAR CONTROL mark.
 4
            146.    Stardock has been damaged by Reiche’s and Ford’s activities and conduct and,
 5
     unless their conduct is enjoined, Stardock’s goodwill and reputation will continue to suffer
 6

 7   irreparable injury that cannot adequately be calculated or compensated by money damages.

 8          147.    By using the STAR CONTROL mark and/or confusingly similar designations, and

 9   marketing, advertising, promoting, selling, offering for sale, distributing and/or supplying goods
10
     and/or services, such as, the Ghosts of the Precursors Game, the Classic Star Control Games
11
     and/or the open source version of Star Control II, in connection with such marks, Reiche and Ford
12
     have intentionally and knowingly infringed Stardock’s rights.
13
            148.    Reiche’s and Ford’s trademark infringement actions entitle Stardock to damages
14

15   under 15 U.S.C. § 1117 in an amount to be determined at trial, as well as exemplary damages and

16   attorneys’ fees and costs.
17                                                COUNT II
                                                Counterfeiting
18                                           (15 U.S.C. § 1116(d))
19          149.    Stardock specifically incorporates and references the allegations asserted in each
20
     of the preceding paragraphs, as if fully set forth herein.
21
            150.    As set forth herein, Reiche and Ford were, or are still currently, using marks that
22
     are the same or confusingly similar to the STAR CONTROL mark, which is set forth in the Star
23

24   Control Trademark Registration, in connection with the marketing, advertising, promoting,

25   selling, offering for sale, distributing and/or supplying goods and/or services, such as, the Ghosts

26

27
                                                     - 40 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 42 of 60




 1   of the Precursors Game, the Classic Star Control Games and/or the open source version of Star
 2   Control II.
 3
            151.    Specifically, Reiche and Ford were, or are still currently, using counterfeit
 4
     reproductions of the registered STAR CONTROL mark directly on or in connection with the
 5
     Ghosts of the Precursors Game, the Classic Star Control Games and/or the open source version of
 6

 7   Star Control II, including but without limitation, in connection with the sale of the Classic Star

 8   Control Games by Reiche and Ford on GOG.

 9          152.    Reiche and Ford were, or are still currently, using the registered STAR
10
     CONTROL mark, without authorization, in connection with the Ghosts of the Precursors Game,
11
     the Classic Star Control Games and/or the open source version of Star Control II, which are the
12
     same or substantially the same goods and/or services to which the Star Control Trademark
13
     Registration is directed, in order to cause the ordinary consumer to be unable to distinguish
14

15   between the registered STAR CONTROL mark and Reiche and Ford’s counterfeit reproductions

16   of the same.
17          153.    Reiche’s and Ford’s use of the registered STAR CONTROL mark without
18
     authorization and in connection with the marketing, advertising, promoting, selling, offering for
19
     sale, distributing and/or supplying goods and/or services, such as the Ghosts of the Precursors
20
     Game, the Classic Star Control Games and/or the open source version of Star Control II, is
21

22   damaging the reputation and good will associated with Stardock and the STAR CONTROL mark.

23          154.    Unless Reiche’s and Ford’s conduct is enjoined from its use of the registered

24   STAR CONTROL mark, Stardock will continue to suffer irreparable injury that cannot be
25   adequately calculated or compensated by money damages.
26

27
                                                   - 41 -
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 43 of 60




 1          155.    Reiche’s and Ford’s counterfeiting actions entitle Stardock to equitable remedies
 2   and damages pursuant to 15 U.S.C. §§ 1116 and 1117, including but not limited to statutory
 3
     damages pursuant to 15 U.S.C. § 1117(c) and its reasonable attorneys’ fees pursuant to 15 U.S.C.
 4
     § 1117(a).
 5
                                              COUNT III
 6                         Unfair Competition and False Designation of Origin
                                      (15 U.S.C. § 1125(a)(1)(A))
 7
            156.    Stardock specifically incorporates and references the allegations asserted in each
 8

 9   of the preceding paragraphs, as if fully set forth herein.

10          157.    Reiche and Ford have used and/or continue to use marks, designations and images

11   that are likely to cause confusion, mistake, and deception among the general public as to the
12
     origin of the goods and services, or as to whether Reiche and Ford are sponsored by, affiliated
13
     with, or otherwise connected with Stardock in violation of 15 U.S.C. § 1125(a).
14
            158.    Stardock has been damaged by Reiche’s and Ford’s activities and conduct and,
15
     unless its conduct is enjoined, Stardock’s reputation and goodwill will continue to suffer
16

17   irreparable injury that cannot be adequately calculated or compensated by money damages.

18          159.    By using the STAR CONTROL mark and/or confusingly similar marks or
19   designations to the STAR CONTROL mark, as well as one or more of the Stardock Marks
20
     (including but not limited to product names/titles, sub-names/titles, cover art, characters (e.g.,
21
     aliens), alien race names, characters names, spaceship names and spaceship designs, which
22
     include but are not limited to the following marks: THE UR-QUAN MASTERS, PRECURSORS,
23

24   FRUNGY, SUPER MELEE, ORZ, UR-QUAN, SYREEN, SPATHI, ANDROSYNTH,

25   CHENJESU, ILWRATH, PKUNK, ARILOU, VUX, MELNORME, YEHAT, TAALO,

26   DNYARRI, FWIFFO, CHMMR, DRUUGE CRIMSON CORPORATION, and any and all marks
27
                                                     - 42 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 44 of 60




 1   associated therewith) and/or confusingly similar marks or designations to one or more of the
 2   Stardock Marks, and by marketing, advertising, promoting, selling, offering for sale, distributing
 3
     and/or supplying goods and/or services, such as, the Ghosts of the Precursors Game, the Classic
 4
     Star Control Games and/or the open source version of Star Control II, in connection with such
 5
     marks, Reiche and Ford have intentionally and knowingly infringed Stardock’s rights.
 6

 7          160.    Reiche’s and Ford’s unlawful actions entitle Stardock to damages under 15 U.S.C.

 8   § 1117 in an amount to be determined at trial, as well as exemplary damages and attorneys’ fees

 9   and costs.
10                                               COUNT IV
                                              False Advertising
11                                        (15 U.S.C. § 1125(a)(1)(B))
12
            161.    Stardock specifically incorporates and references the allegations asserted in each
13
     of the preceding paragraphs, as if fully set forth herein.
14
            162.    Reiche and Ford have made false and misleading statements of fact with respect to
15
     their authorship, creation and/or ownership of certain copyrightable works and/or trademarks
16

17   within one or more of the Classic Star Control Games in connection with their marketing,

18   advertising and/or promotion of the Ghosts of the Precursors Game.
19          163.    Such false and misleading statements have actually deceived and/or have a
20
     tendency to deceive a substantial number of consumers and fans of the Classic Star Control
21
     Games.
22
            164.    Reiche’s and Ford’s false and misleading statements are material.
23

24          165.    Reiche and Ford have made such false and misleading statements with respect to

25   their authorship, creation and/or ownership of certain copyrightable works and/or trademarks

26

27
                                                     - 43 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 45 of 60




 1   within one or more of the Classic Star Control Games in interstate commerce in connection with
 2   their marketing, advertising and/or promotion of the Ghosts of the Precursors Game.
 3
            166.    Stardock has been damaged by Reiche’s and Ford’s false and misleading
 4
     statements and, unless their conduct is enjoined, Stardock’s goodwill and reputation will continue
 5
     to suffer irreparable injury that cannot adequately be calculated or compensated by money
 6

 7   damages.

 8          167.    Reiche’s and Ford’s unlawful actions constitute false advertisements, which

 9   entitles Stardock to damages under 15 U.S.C. § 1117 in an amount to be determined at trial, as
10
     well as exemplary damages and attorneys’ fees and costs.
11
                                                  COUNT V
12                                           Trademark Dilution
                                             (15 U.S.C. § 1125(c))
13
            168.    Stardock specifically incorporates and references the allegations asserted in each
14
     of the preceding paragraphs, as if fully set forth herein.
15
            169.    As stated herein, the STAR CONTROL mark is distinctive, within the meaning of
16

17   15 U.S.C. § 1125(c)(1).

18          170.    Through extensive use, sales, advertising, promotion, and continuity, the STAR
19   CONTROL mark has become famous within the meaning of 15 U.S.C. § 1125(c)(1-2).
20
            171.    Reiche’s and Ford’s use of the STAR CONTROL mark and/or confusingly similar
21
     marks or designations to the STAR CONTROL mark is impairing the distinctive nature of the
22
     STAR CONTROL mark and is thereby causing dilution by blurring within the meaning of 15
23

24   U.S.C. § 1125(c)(1).

25

26

27
                                                     - 44 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
                Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 46 of 60




 1             172.   Reiche’s and Ford’s willful and intentional actions entitle Stardock to an
 2   injunction pursuant to 15 U.S.C. § 1125(c)(1) and damages in an amount to be determined at trial,
 3
     as well as exemplary damages and attorneys’ fees and costs.
 4

 5                                               COUNT VI
                                           Copyright Infringement
 6                                           (17 U.S.C. § 501(a))

 7             173.   Stardock specifically incorporates and references the allegations asserted in each
 8   of the preceding paragraphs, as if fully set forth herein.
 9
               174.   Stardock is the owner of the Registered Star Control Copyrights, which is
10
     protected under U.S. Copyright Registration No. PA 799-000.
11
               175.   Reiche and Ford have actual notice of Stardock’s rights in and to the Registered
12

13   Star Control Copyrights.

14             176.   Reiche and Ford did not attempt to obtain, and failed to obtain, Stardock’s consent

15   or authorization to use, reproduce, copy, display, distribute, sell, perform and/or market
16   Registered Stardock’s Star Control Copyrights embodied in the Star Control III game.
17
               177.   Reiche and Ford, without permission, knowingly and intentionally reproduced,
18
     copied, displayed, distributed, sold, performed and/or marketed Stardock’s Registered Star
19
     Control Copyrights, and/or at a minimum, substantially similar works to the Registered Star
20

21   Control Copyrights, by, at a minimum, marketing, advertising, promoting, selling, offering for

22   sale, distributing and/or supplying the Star Control III game on GOG.

23             178.   Reiche’s and Ford’s unlawful and willful actions constitute infringement of
24
     Stardock’s Registered Star Control Copyrights, including Stardock’s rights, at the very least, to
25
     reproduce, distribute and sell the Registered Star Control Copyrights in violation of 17 U.S.C. §
26
     501(a).
27
                                                     - 45 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
               Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 47 of 60




 1            179.   Reiche’s and Ford’s knowing and intentional copyright infringement of the
 2   Registered Star Control Copyrights has caused substantial and irreparable harm to Stardock and
 3
     unless enjoined, Reiche and Ford will continue to cause, substantial and irreparable harm to
 4
     Stardock for which they have no adequate remedy at law.
 5
              180.   Stardock is therefore entitled to injunctive relief under 17 U.S.C. § 502, Stardock’s
 6

 7   actual damages and Reiche’s and Ford’s profits in an amount to be proven at trial and enhanced

 8   discretionary damages or, in the alternative, statutory damages for willful copyright infringement

 9   of up to $150,000 per infringement under 17 U.S.C. § 504, and reasonable attorney’s fees and
10
     costs.
11
                                              COUNT VII
12                                  Submission of False DMCA Notices
                                           (17 U.S.C. § 512(f))
13
              181.   Stardock specifically incorporates and references the allegations asserted in each
14
     of the preceding paragraphs, as if fully set forth herein.
15
              182.   Upon information and belief, Reiche and Ford are not the owners and/or authors of
16

17   the works embodied in U.S. Copyright Registration Nos. PA 2-071-496 and PA 2-107-340, any

18   alleged copyrights in Star Control 3 with respect to those purported materials present in Star
19   Control I and Star Control II that were allegedly incorporated in Star Control 3, as well as any
20
     other alleged copyrights that Reiche and Ford falsely contend to own, and/or to have authored, in
21
     the DMCA Notices.
22
              183.   Additionally, upon information and belief, the Stardock Pre-Origins Game Content
23

24   do not infringe any of the works embodied in U.S. Copyright Registration Nos. PA 2-071-496

25   and PA 2-107-340, any alleged copyrights in Star Control 3 with respect to those purported

26   materials present in Star Control I and Star Control II that were allegedly incorporated in Star
27
                                                     - 46 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 48 of 60




 1   Control 3, or any other alleged copyrights that Reiche and Ford falsely contend to own in the
 2   DMCA Notices, or any of the exclusive rights to such copyrights.
 3
            184.    In their DMCA Notices, Reiche and Ford knowingly and materially misrepresent
 4
     that they are the owners of the copyrights in the works referenced in U.S. Copyright Registration
 5
     Nos. PA 2-071-496 and PA 2-107-340 and certain copyrights incorporated in Star Control 3,
 6

 7   which Reiche and Ford aver are also allegedly present in Star Control I and Star Control II, and

 8   that Stardock has infringed such alleged registrations and copyrights in the Stardock Pre-Origins

 9   Game Content.
10
            185.    Reiche’s and Ford’s malicious and willful actions with respect to the DMCA
11
     Notices were specifically designed and intended to injure Stardock and disrupt the release of
12
     Stardock’s Origins Game.
13
            186.    Reiche’s and Ford’s knowing and material misrepresentations in the DMCA
14

15   Notices have caused substantial and irreparable harm to Stardock and unless preliminarily or

16   permanently enjoined from the submission of any further such notices, Reiche and Ford will
17   continue to cause, substantial and irreparable harm to Stardock for which it has no adequate
18
     remedy at law. Reiche and Ford should also be ordered to withdraw the DMCA Notices, as well
19
     as any other such notices submitted by them.
20
            187.    Stardock is therefore entitled to injunctive relief, as well as damages and attorneys’
21

22   fees under 17 U.S.C. § 512(f).

23                                          COUNT VIII
                       Declaratory Judgment Regarding Ownership of Copyrights
24                                        (17 U.S.C. § 201)

25          188.    Stardock specifically incorporates and references the allegations asserted in each

26   of the preceding paragraphs, as if fully set forth herein.
27
                                                     - 47 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 49 of 60




 1          189.    As discussed herein, upon information and belief, Reiche and Ford are not the
 2   rightful owners and/or authors of the copyrights in the works referenced in U.S. Copyright
 3
     Registration Nos. PA 2-071-496 and PA 2-107-340, any alleged copyrights in Star Control 3 with
 4
     respect to those purported materials present in Star Control I and Star Control II that were
 5
     allegedly incorporated in Star Control 3, or any other purported copyrights allegedly incorporated
 6

 7   in the Classic Star Control Games and/or the open source version of Star Control II.

 8          190.    However, Reiche and Ford allege in their counterclaim and the DMCA Notices

 9   that they are the owners of such copyrights.
10
            191.    As a result, there exists a substantial controversy of sufficient immediacy and
11
     reality between Stardock and Reiche and Ford to warrant the issuance of a declaratory judgment
12
     that Reiche and Ford are not the rightful owners of the copyrights in question.
13
                                         COUNT IX
14
              California Common Law Trademark Infringement and Unfair Competition
15
            192.    Stardock specifically hereby incorporates by reference the allegations asserted in
16
     the preceding paragraphs as if fully set forth herein.
17
            193.    Reiche’s and Ford’s use of the STAR CONTROL mark, one or more of the
18

19   Stardock Marks and/or other confusingly similar designations to the STAR CONTROL mark

20   and/or the Stardock Marks in connection with their goods and services, including but not limited
21   to in connection with the Ghosts of the Precursors Game, the Classis Star Control Games and/or
22
     the open source version of Star Control II, without Stardock’s permission constitutes common
23
     law trademark infringement and unfair competition.
24
            194.    Reiche’s and Ford’s continued use of the STAR CONTROL mark, one or more of
25

26   the Stardock Marks and/or other confusingly similar designations to the STAR CONTROL mark

27   and/or the Stardock Marks, as alleged herein, is likely to cause confusion, mistake, and deception
                                                   - 48 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 50 of 60




 1   among the general public as to the origin of the goods and services, or as to whether Reiche and
 2   Ford are sponsored by, affiliated with, or otherwise connected with Stardock.
 3
            195.    Stardock has been seriously and irreparably damaged by Reiche’s and Ford’s
 4
     continued use of the STAR CONTROL mark, one or more of the Stardock Marks and/or other
 5
     confusingly similar designations to the STAR CONTROL mark and/or the Stardock Marks.
 6

 7          196.    Stardock possesses no adequate remedy at law to address the damage caused by

 8   Reiche’s and Ford’s continued use of one or more of the STAR CONTROL mark, the Stardock

 9   Marks and/or other confusingly similar designations to the STAR CONTROL mark and/or the
10
     Stardock Marks.
11
            197.    Reiche’s and Ford’s unlawful actions entitle Stardock to compensatory and other
12
     applicable damages in an amount to be proven at trial.
13
                                               COUNT X
14                                   False Advertising in Violation of
                           Business and Professions Code Sections 17500 et seq.
15

16          198.    Stardock specifically incorporates and references the allegations asserted in each

17   of the preceding paragraphs, as if fully set forth herein.

18          199.    Reiche and Ford violated California Business and Professions Code Section 17500
19   by making or disseminating or causing to be made or disseminated, before the public in this State
20
     untrue or misleading statements in connection with the sale or goods or services that Reiche and
21
     Ford knew or should have known were false and/or misleading, including but not limited to
22
     statements concerning their authorship, creation and/or ownership of certain copyrightable works
23

24   within one or more of the Classic Star Control Games in connection with their marketing,

25   advertising and/or promotion of the Ghosts of the Precursors Game.

26

27
                                                     - 49 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 51 of 60




 1          200.    Such false and/or misleading statements have actually deceived and/or have a
 2   tendency to deceive a substantial number of consumers and fans of the Classic Star Control
 3
     Games.
 4
            201.    Stardock seeks an order requiring Reiche and Ford to make full corrective
 5
     disclosures to correct their prior misrepresentations, omissions, failures to disclose and partial
 6

 7   disclosures.

 8          202.     Unless Reiche’s and Ford’s conduct is enjoined, Stardock’s goodwill and

 9   reputation will continue to suffer irreparable injury.
10                                         COUNT XI
                    California Common Law Contributory Trademark Infringement
11

12          203.    Stardock specifically incorporates and references the allegations asserted in each

13   of the preceding paragraphs, as if fully set forth herein.

14          204.    Reiche and Ford allege to have direct control over the initial release of the open
15   source version of the source code for Star Control II and did so with the knowledge that they did
16
     not have the rights to the trademarks used or incorporated in the game or the rights to license such
17
     trademarks.
18
            205.    By releasing the open source version of the source code of Star Control II, despite
19

20   knowing that they did not have the rights to the trademarks or the rights to license the trademarks,

21   Reiche and Ford have intentionally induced third-parties to infringe Stardock’s rights in and to

22   one or more of the Stardock Marks, including but not limited to the following marks: STAR
23
     CONTROL, THE UR-QUAN MASTERS, PRECURSORS, FRUNGY, SUPER MELEE, ORZ,
24
     UR-QUAN, SYREEN, SPATHI, ANDROSYNTH, CHENJESU, ILWRATH, PKUNK,
25
     ARILOU, VUX, MELNORME, YEHAT, TAALO, DNYARRI, FWIFFO, CHMMR, DRUUGE
26

27
                                                     - 50 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 52 of 60




 1   CRIMSON CORPORATION, and/or any and all marks associated therewith, by facilitating the
 2   further distribution and dissemination of the open source version of Star Control II.
 3
            206.    These actions by Reiche and Ford constitute contributory trademark infringement.
 4
            207.    As a proximate result of Reiche’s and Ford’s contributory infringement, Stardock
 5
     has been damaged and will continue to suffer damage to its business, reputation and goodwill.
 6

 7          208.    Reiche’s and Ford’s unlawful actions entitle Stardock to compensatory and other

 8   applicable damages in an amount to be proven at trial.

 9                                       COUNT XII
        California Common Law Tortious Interference with Prospective Economic Advantage
10
            209.    Stardock specifically incorporates and references the allegations asserted in each
11

12   of the preceding paragraphs, as if fully set forth herein.

13          210.    Reiche and Ford knew or should have known of Stardock’s business and economic

14   relationships with Valve,     and GOG, and other business partners (including console game
15   publishers), and Stardock’s relationships with the and existing and potential purchasers of the
16
     Stardock Pre-Origins Game Content and/or Stardock’s Origins Game on Valve’s and GOG’s
17
     respective platforms.     Despite such knowledge, Defendantsand have willfully committed
18
     intentional, malicious and wrongful acts to interfere with and disrupt these relationships as
19

20   alleged herein, including but not limited to by: marketing and promoting the Ghosts of the

21   Precursors Game in connection with the STAR CONTROL mark, falsely advertising themselves

22   as the “creators” of the Classic Star Control Games, timing the announcement of the Ghosts of the
23
     Precursors Game to coincide with the release of Stardock’s Fleet Battles Beta 1 (without any
24
     intention of beginning production or development of the Ghosts of the Precursors Game within a
25
     reasonable time thereafter), marketing Ghosts of the Precursors as the “true sequel” or “direct
26
     sequel,” and/or submitting the false DMCA Notices for the improper and unwarranted removal of
27
                                                - 51 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 53 of 60




 1   the Stardock Pre-Origins Game Content from the platforms, all of which have resulted in negative
 2   press, negative reviews, and/or and negative consumer reaction that has further interfered with
 3
     and disrupted Stardock’s relationships with Valve, and GOG, and other business partners, as well
 4
     as nd existingactual and potentialexpected purchasers of the Stardock Pre-Origins Game Content
 5
     and/or Stardock’s Origins Game. See also paragraphs 61, 68, 69, 84, 95, 97, 98, 128, 132, and             Formatted: Font: Italic
 6

 7   134, above.

 8           211.    Reiche’s and Ford’s intentional, malicious and willful actions described herein

 9   were specifically designed to injure Stardock and disrupt its relationships with Valve, and GOG,
10
     and other business partners, and existing actual and potential expected purchasers of the Stardock
11
     Pre-Origins Game Content and/or Stardock’s Origins Game, as well as the release of Stardock’s
12
     Origins Game.
13
             212.    Reiche’s and Ford’s actions have caused substantial and irreparable harm to
14

15   Stardock, including but not limited to lost profits and goodwill, monetary damage and damage to

16   Stardock’s reputation.
17           213.    Reiche’s and Ford’s unlawful actions entitle Stardock to damages in an amount to
18
     be proven at trial.
19
                                         COUNT XIII
20            California Common Law Tortious Interference with Contractual Relations

21           214.    Stardock specifically incorporates and references the allegations asserted in each

22   of the preceding paragraphs, as if fully set forth herein.
23
             215.    Stardock has existing contractual relationships with Valve, and GOG and/or other
24
     business partners, as well as with customers who purchased the Stardock Pre-Origins Game
25
     Content and/or pre-ordered and/or purchased Stardock’s Origins Game on Valve’s and GOG’s
26
     respective platforms. and/or pre-ordered Stardock’s Origins Game
27
                                                   - 52 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 54 of 60




 1          216.    Reiche and Ford knew or should have known of Stardock’s existing contractual
 2   relationships with Valve, and GOG and/or other business partners, as well as purchasers of the
 3
     Stardock Pre-Origins Game Content and/or those who have pre-ordered and/or purchased
 4
     potential purchasers of Stardock’s Origins Game. Despite such knowledge, Defendants, and have
 5
     willfully committed intentional, malicious and wrongful acts to disrupt these relationships as
 6

 7   alleged herein, including but not limited to by: marketing and promoting the Ghosts of the

 8   Precursors Game in connection with the STAR CONTROL mark, falsely advertising themselves

 9   as the “creators” of the Classic Star Control Games, timing the announcement of the Ghosts of the
10
     Precursors Game to coincide with the release of Stardock’s Fleet Battles Beta 1 (without any
11
     intention of beginning production or development of the Ghosts of the Precursors Game within a
12
     reasonable time thereafter), marketing Ghosts of the Precursors as the “true sequel” or “direct
13
     sequel,” and/or submitting the false DMCA Notices for the improper removal of the Stardock
14

15   Pre-Origins Game Content from the platforms, which has prevented or hindered performance of

16   the referenced contracts between Stardock and Valve, GOG and Stardock’s customers, all of
17   which have resulted in negative press, negative reviews, and/or negative consumer reaction that
18
     has further interfered with and disrupted Stardock’s relationships with Valve, GOG, and/or other
19
     business partners, as well as purchasers of the Stardock Pre-Origins Game Content and/or those
20
     who have pre-ordered and/or purchased Stardock’s Origins Game. See also paragraphs 61, 68,
21

22   69, 84, 95, 97, 98, 128, 132, and 134, above.

23          217.    Reiche’s and Ford’s intentional, malicious and willful actions described herein

24   were specifically designed to injure Stardock and disrupt its contractual relationships with Valve,
25   GOG and/or other business partners, and purchasers of the Stardock Pre-Origins Game Content
26
     and/or those who have pre-ordered and/or purchased Stardock’s Origins Game.
27
                                                     - 53 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
                Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 55 of 60




 1           218.    Reiche’s and Ford’s actions have caused substantial and irreparable harm to
 2   Stardock, including but not limited to lost profits and goodwill, monetary damage and damage to
 3
     Stardock’s reputation.
 4
             219.    Reiche’s and Ford’s unlawful actions entitle Stardock to damages in an amount to
 5
     be proven at trial.
 6
                                           COUNT XIV
 7
                      Declaratory Judgment Regarding Ownership of Trademarks
                                      (15 U.S.C. § 1051 et seq.)
 8

 9           220.    Stardock specifically incorporates and references the allegations asserted in each

10   of the preceding paragraphs, as if fully set forth herein.

11           221.    Reiche and Ford have filed the following trademark applications with the USPTO
12
     relating to Star Control: U.S. Trademark Application No. 87/772,787 for the mark THE UR-
13
     QUAN MASTERS, U.S. Trademark Application No. 87/633,531 for the mark GHOSTS OF THE
14
     PRECURSORS, U.S. Trademark Application No. 87/879,067 for the mark PRECURSORS, U.S.
15
     Trademark Application No. 87878067 for the mark FRUNGY and U.S. Trademark Application
16

17   No. 87878093 for the mark FRUNGY GAMES (defined as Defendants’ Trademark Applications

18   herein).
19           222.    However, Stardock is the owner of the Stardock Marks, including but not limited
20
     to any and all trademarks adopted and used by Accolade in the marketing and publication of the
21
     Classic Star Control Games, which includes, but is not limited to the product names/titles, sub-
22
     names/titles, cover art, characters (e.g., aliens), alien race names, characters names, spaceship
23

24   names and spaceship designs within the Classic Star Control Games including but not limited to,

25   the following marks: STAR CONTROL, THE UR-QUAN MASTERS, PRECURSORS,

26   FRUNGY, SUPER MELEE, ORZ, UR-QUAN, SYREEN, SPATHI, ANDROSYNTH,
27
                                                     - 54 -
28                                  FOURTH THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
              Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 56 of 60




 1   CHENJESU, ILWRATH, PKUNK, ARILOU, VUX, MELNORME, YEHAT, TAALO,
 2   DNYARRI, FWIFFO, CHMMR, DRUUGE, CRIMSON CORPORATION, and any and all
 3
     marks associated therewith.
 4
            223.    Thus, Defendants’ Trademark Applications are improper because Reiche and Ford
 5
     are not the rightful owners of the marks referenced in Defendants’ Trademark Applications.
 6

 7          224.    Defendants’ Trademark Applications are also inappropriate and invalid for one or

 8   more of the following reasons: (1) the marks incorporated in Defendants’ Trademark

 9   Applications are likely to be confused with one or more of the Stardock Marks; (2) Reiche and
10
     Ford did not have a bona fide intent to use the marks incorporated in Defendants’ Trademark
11
     Applications in connection with the identified goods/services as of the filing date; (3) Reiche and
12
     Ford have not used the marks incorporated in Defendants’ Trademark Applications as trademarks
13
     or service marks; (4) Reiche and Ford committed fraud on the USPTO by filing for marks for
14

15   which they knew they were not the rightful owners at the time of filing the applications and

16   declaring to the USPTO that, among other things, “To the best of the signatory's knowledge and
17   belief, no other persons, except, if applicable, concurrent users, have the right to use the mark in
18
     commerce, either in the identical form or in such near resemblance as to be likely, when used on
19
     or in connection with the goods/services of such other persons, to cause confusion or mistake, or
20
     to deceive”; (5) Defendants’ Trademark Applications were filed in the name of the wrong party
21

22   and/or (6) Reiche and Ford filed Defendants’ Trademark Applications in bad faith.

23          225.    As a result, there exists a substantial controversy of sufficient immediacy and

24   reality between Stardock and Reiche and Ford to warrant the issuance of a declaratory judgment
25   that Reiche and Ford are not the rightful owners of the marks referenced in Defendants’
26
     Trademark Applications and that Defendants’ Trademark Applications are invalid.
27
                                                    - 55 -
28                                 FOURTH THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
          Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 57 of 60




 1                                PRAYER FOR RELIEF
 2   WHEREFORE, Stardock respectfully requests that this Court:
 3
     i.      Preliminarily and permanently enjoin Reiche and Ford, and all persons acting in
 4
             concert with them, or purporting to act on their behalf or in active concert or in
 5
             participation with them, from using Stardock’s trademarks, including but not
 6

 7           limited to the Stardock Marks, the STAR CONTROL mark, THE UR-QUAN

 8           MASTERS mark, and all of the marks set forth within the Stardock TM

 9           Applications, as well as any confusingly similar designations or marks, including
10
             but not limited to GHOSTS OF THE PRECURSORS, PRECURSORS, and
11
             FRUNGY, that will violate or infringe Stardock’s rights, and require Reiche and
12
             Ford and the participating persons to discontinue their current infringing practices.
13
     ii.     Preliminarily and permanently enjoin Reiche and Ford from submitting any
14

15           takedown notices under the DMCA or otherwise against Stardock for the removal

16           of any material or content related to Stardock’s Origins Game on Valve, GOG or
17           any other third-party distributor or service provider, and order Reiche and Ford to
18
             withdraw any such DMCA notices that they have already been submitted.
19
     iii.    Enter judgment in favor of Stardock on the counts asserted herein and award
20
             Stardock all monetary damages caused by the acts forming the basis of this
21

22           Complaint, including, without limitation, Reiche’s and Fords’ profits and

23           Stardock’s actual and other damages as alleged above.

24   iv.     Award of treble damages to Stardock pursuant to 15 U.S.C. § 1117(b) due to
25           Reiche’s and Fords’ willful, knowing, and intentional infringement of the Stardock
26
             Marks.
27
                                             - 56 -
28                          FOURTH THIRD AMENDED COMPLAINT
                                                                               Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 58 of 60




 1   v.      Award of statutory damages to Stardock pursuant to 15 U.S.C. § 1117(c) due to
 2           Reiche’s and Fords’ counterfeiting of the STAR CONTROL mark.
 3
     vi.     Award of statutory damages to Stardock pursuant to 17 U.S.C. § 504(c) due to
 4
             Reiche’s and Ford’s willful, knowing, and intentional infringement of Stardock’s
 5
             registered copyright.
 6

 7   vii.    Award of all actual damages and attorneys’ fees pursuant to 17 U.S.C. § 512(f)

 8           due to Reiche’s and Ford’s knowing and material misrepresentations in their

 9           DMCA Notices.
10
     viii.   Order Valve and GOG to immediately replace and reinstate the Stardock Pre-
11
             Origins Game Content previously removed from their respective platforms as a
12
             result of Reiche’s and Ford’s DMCA Notices.
13
     ix.     Enter a declaratory judgment that Reiche and Ford are not the owners of the
14

15           copyrights pertaining to the works embodied in U.S. Copyright Registration Nos.

16           PA 2-071-496 and PA 2-107-340, any alleged copyrights in Star Control 3, or any
17           other purported copyrights incorporated in the Classic Star Control Games and/or
18
             open source version of Star Control II.
19
     x.      Enter a declaratory judgment that Defendants’ Trademark Applications are invalid
20
             and order that Defendant’s Trademark Applications be abandoned.
21

22   xi.     Award all damages suffered by Stardock pursuant to California common law.

23   xii.    Award Stardock all relief it is entitled to under the 1988 Agreement (including all

24           addenda thereto), including but not limited to, Section 9 of that agreement.
25

26

27
                                            - 57 -
28                         FOURTH THIRD AMENDED COMPLAINT
                                                                              Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 59 of 60




 1   xiii.   Order Reiche and Ford to pay Stardock the cost of this action and Stardock’s
 2           reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117(a) and any other
 3
             applicable statutes.
 4
     xiv.    Order Reiche and Ford to immediately cease the false, misleading and deceptive
 5
             advertising described herein, enjoining them from continuing to engage in
 6

 7           deceptive false, misleading and deceptive advertising, and requiring them to

 8           engage in a corrective notice campaign.

 9   xv.     Invalidate Reiche’s and Ford’s alleged copyrights, including any registrations they
10
             have obtained in connection therewith, and prohibit them from continuing to make
11
             misrepresentations based on those alleged copyrights;
12
     xvi.    Invalidate Reiche’s and Ford’s alleged trademarks, including any applications
13
             and/or registrations they have obtained in connection therewith, and prohibit them
14

15           from continuing to make misrepresentations based on those alleged trademarks;

16   xvii.   Award Stardock such further relief as the Court deems just, proper and equitable.
17

18

19

20

21

22

23

24

25

26

27
                                            - 58 -
28                          FOURTH THIRD AMENDED COMPLAINT
                                                                             Case No. 17-cv-07025-SBA
             Case 4:17-cv-07025-SBA Document 82-3 Filed 11/07/18 Page 60 of 60




 1                                          JURY DEMAND
 2          Stardock hereby demands a trial by jury on all issues so triable, pursuant to Federal Rules
 3
     of Civil Procedure 38.
 4
     Dated: November 7October 15, 2018                      Respectfully submitted,
 5

 6                                               NIXON PEABODY LLP

 7
                                                 By:    /s/ Robert A. Weikert
 8
                                                 Robert A. Weikert (Bar No. 121146)
 9                                               rweikert@nixonpeabody.com                                       Field Code Changed
                                                 Dawn N. Valentine (Bar No. 206486)
10                                               dvalentine@nixonpeabody.com                                     Field Code Changed
                                                 NIXON PEABODY LLP
11                                               One Embarcadero Center
                                                 San Francisco, California 94111-3600
12                                               Tel: (415) 984-8200
                                                 Fax: (415) 984-8300
13
                                                 David L. May (appearance pro hac vice)
14                                               dmay@nixonpeabody.com                                           Field Code Changed
                                                 Jennette E. Wiser (appearance pro hac vice)
15                                               jwiser@nixonpeabody.com                                         Field Code Changed
                                                 NIXON PEABODY LLP
16                                               799 9th Street NW
                                                 Washington, DC 20001-4501
17                                               Tel: (202) 585-8000
                                                 Fax: (202) 585-8080
18
                                                 Jason T. Kunze (appearance pro hac vice)
19                                               jkunze@nixonpeabody.com
                                                 NIXON PEABODY LLP
20                                               70 West Madison Street, 35th Floor
                                                 Chicago, IL 60602
21                                               Tel: (312) 977-4400
                                                 Fax: (312) 977-4405
22

23
                                                 Attorneys for Stardock Systems, Inc.
24

25

26

27
                                                   - 59 -
28                                FOURTH THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
